                    Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 1 of 46 Page ID #:649



                       1      CONNIE L. MICHAELS, Bar No. 128065
                              cmichaels@littler.com
                       2      DONNA LEUNG, Bar No. 305955
                              dleung@littler.com
                       3      LITTLER MENDELSON P.C.
                              2049 Century Park East, 5th Floor
                       4      Los Angeles, California 90067.3107
                              Telephone: 310.553.0308
                       5      Fax No.:    310.553.5583
                       6      ROBERT W. CONTI, Bar No. 137307
                              rconti@littler.com
                       7      LITTLER MENDELSON P.C.
                              18565 Jamboree Road, Suite 800
                       8      Irvine, California 92612
                              Telephone: 949.705.3000
                       9      Fax No.:      949.724.1201
                    10        Attorneys for Defendants
                              LOS ANGELES UNIFIED SCHOOL DISTRICT,
                    11        AUSTIN BEUTNER and LINDA DEL CUETO
                    12                                UNITED STATES DISTRICT COURT
                    13
                                                    CENTRAL DISTRICT OF CALIFORNIA
                    14
                    15        CALIFORNIA EDUCATORS FOR                  Case No. 2:21-cv-02388-DSF-PVC
                              MEDICAL FREEDOM, ARTEMIO
                    16        QUINTERO, MIGUEL SOTELO,                  DEFENDANTS AUSTIN
                              JANET PHYLLIS BREGMAN, CEDRIC             BEUTNER AND LINDA DEL
                    17        JOHNSON, MISANON (SONI) LLOYD,            CUETO’S ADDITIONAL NOTICE
                              HEATHER POUNDSTONE, and                   OF SUPPLEMENTAL
                    18        THERESA D. SANFORD,                       AUTHORITY IN SUPPORT OF
                                                                        MOTION TO DISMISS ALL
                    19                        Plaintiffs,               CAUSES OF ACTION IN
                                                                        PLAINTIFFS’ FIRST AMENDED
                    20              v.                                  COMPLAINT [DOC. NO. 33]
                    21        THE LOS ANGELES UNIFIED                   Date: August 2, 2021
                              SCHOOL DISTRICT, AUSTIN                   Time: 1:30 p.m.
                    22        BEUTNER, in his official capacity as      Dept: Courtroom 7D
                              Superintendent of the Los Angeles
                    23        Unified School District, and LINDA DEL    Complaint Filed:       March 17, 2021
                              CUETO, in her official capacity as the    FAC Filed:             May 24, 2021
                    24        Director of Human Resources for the Los   Trial Date:            June 14, 2022
                              Angeles Unified School District,
                    25
                                              Defendants.
                    26
                    27
                    28        DEFENDANTS’ ADDITIONAL NOTICE OF
                              SUPPLEMENTAL AUTHORITY IN SUPPORT
LITTLER MENDELSON P.C.
                                                                    1                      2:21-CV-02388-DSF-PVC
    2049 Century Park East
           5th Floor          OF MOTION TO DISMISS
 Los Angeles, CA 90067.3107
         310.553.0308
                    Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 2 of 46 Page ID #:650



                       1      TO THE HONORABLE COURT, ALL PARTIES AND THEIR COUNSEL OF
                       2      RECORD:
                       3               Defendants AUSTIN BEUTNER (“Beutner”) and LINDA DEL CUETO (“Del
                       4      Cueto”) (collectively “Defendants”) respectfully submit this additional notice of
                       5      supplemental authority in support of Defendants’ Motion to Dismiss All Causes of
                       6      Action in Plaintiffs’ First Amended Complaint [Doc. No. 33].
                       7               Defendants advise the Court of the Order in Ryan Klaassen, et al. v. The Trustees
                       8      of Indiana University, 2021 WL 3025893 (N.D. Ind. July 18, 2021), attached hereto as
                       9      Exhibit A. In Klaassen, the federal court for the Northern District of Indiana denied a
                    10        motion for preliminary injunction challenging the constitutionality of a public
                    11        university’s mandatory COVID-19 policy, where plaintiffs made parallel arguments to
                    12        the case at issue. Defendants believe that Order is persuasive authority in support of
                    13        the arguments made in Defendants’ Motion to Dismiss All Causes of Action in
                    14        Plaintiffs’ First Amended Complaint.
                    15
                              Dated: July 21, 2021                            Respectfully Submitted,
                    16
                                                                              LITTLER MENDELSON P.C.
                    17
                    18
                                                                              /s/ Connie L. Michaels
                    19                                                        Connie L. Michaels
                    20                                                        Donna M. Leung
                                                                              Robert W. Conti
                    21                                                        Attorneys for Defendants
                                                                              LOS ANGELES UNIFIED SCHOOL
                    22                                                        DISTRICT, AUSTIN BEUTNER and
                                                                              LINDA DEL CUETO
                    23
                    24
                    25        4842-5605-4770.2 / 050758-1050

                    26
                    27
                    28        DEFENDANTS’ ADDITIONAL NOTICE OF
                              SUPPLEMENTAL AUTHORITY IN SUPPORT
LITTLER MENDELSON P.C.
                                                                          2                        2:21-CV-02388-DSF-PVC
    2049 Century Park East
           5th Floor          OF MOTION TO DISMISS
 Los Angeles, CA 90067.3107
         310.553.0308
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 3 of 46 Page ID #:651




                 EXHIBIT “A”
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 4 of 46 Page ID #:652
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


                                                                   real options—taking the vaccine, applying for a religious
                                                                   exemption, applying for a medical exemption, applying for a
                  2021 WL 3025893
                                                                   medical deferral, taking a semester off, or attending another
    Only the Westlaw citation is currently available.
                                                                   university or online. The policy applies for the fall 2021
           United States District Court, N.D.
                                                                   semester only.
            Indiana, South Bend Division.

           RYAN KLAASSEN et al., Plaintiffs,                       Eight students sued Indiana University because of its
                       v.                                          vaccination mandate and because of the extra requirements
            THE TRUSTEES OF INDIANA                                of masking, testing, and social distancing that apply to
                                                                   those who receive an exemption. They ask the court to
              UNIVERSITY, Defendant.
                                                                   enter a preliminary injunction—an extraordinary remedy that
               CAUSE NO. 1:21-CV-238 DRL                           requires a strong showing that they will likely succeed on the
                           |                                       merits of their claims, that they will sustain irreparable harm,
                     July 18, 2021                                 and that the balance of harms and the public interest favor
                                                                   such a remedy.

                                                                   The court now denies their motion. The Constitution and
                    OPINION & ORDER
                                                                   longstanding precedent should endure. Recognizing the
Damon R. Leichty Judge, United States District Court               students’ significant liberty to refuse unwanted medical
                                                                   treatment, the Fourteenth Amendment permits Indiana
Under guiding principles of federalism, our Constitution           University to pursue a reasonable and due process of
preserves the power of the States, within constitutional limits,   vaccination in the legitimate interest of public health for its
to adopt laws to provide for public health and safety. Twice       students, faculty, and staff. Today, on this preliminary record,
the United States Supreme Court has upheld state authority         the university has done so for its campus communities. The
to compel reasonable vaccinations. The States don't have           students haven't established a likelihood of success on the
arbitrary power, but they have discretion to act reasonably in     merits of their Fourteenth Amendment claim or the many
protecting the public's health.                                    requirements that must precede the extraordinary remedy of
                                                                   a preliminary injunction.
Students at Indiana University have a significant liberty
protected by the Constitution—refusing unwanted medical
treatment based on bodily autonomy. The Fourteenth
                                                                                               FACTS
Amendment says no state may “deprive any person of life,
liberty, or property, without due process of law.” U.S. Const.
                                                                      A. Parties.
amend. XIV § 1. Given this due process protection of liberty,
                                                                   Indiana University is a world-renowned public research
longstanding constitutional law prevents a public university
                                                                   university, with seven campuses, two regional centers, and
—an arm of the State—from mandating a vaccine for its
                                                                   three medical centers across the State of Indiana, providing
students unless it has rationally pursued a legitimate interest
                                                                   education to over 90,000 undergraduate and graduate students
in public health for its campus community.
                                                                   and employment for over 40,000 employees [Ex. 116 ¶ 4].
                                                                   The university, with its flagship campus in Bloomington,
This case presents that question: whether Indiana University
                                                                   Indiana home to over 40,000 students, continually ranks as
has acted constitutionally in mandating the COVID-19
                                                                   one of the top 100 universities in the country, and one of the
vaccine for its students, as announced on May 21, 2021.
                                                                   top 150 universities in the world.
Albeit, and this should not be overlooked, this case does so
only in the context of a preliminary injunction motion, not for
                                                                   The eight students here have varied backgrounds. Jaime
a final decision on the merits.
                                                                   Carini (age 39) is a graduate student pursuing two doctorates
                                                                   in music, with but her examinations and dissertation to
Indiana University's policy has real implications. Students
                                                                   complete [Ex. 121 at 10, 19-20, 23]. She has received
may be deprived of attending the university without being
                                                                   an exemption from the university's vaccination requirement
vaccinated or qualifying for an exemption. Still they have
                                                                   already [id. 57-58].



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
 Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 5 of 46 Page ID #:653
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


                                                                    University this fall if the policy remains in place [id. 42]. She
Ashlee Morris (age 26) is an incoming first year law student        appears to be the only student without an exemption or basis
at the McKinney School of Law who has worked hard for six           for an exemption.
years to get there to pursue her J.D. [Ex. 123 at 10, 66-67]. She
too has received a religious exemption from the university's
vaccination requirement [id. 44]. She testifies that she will          B. COVID-19.
not attend the law school if she must wear a mask or undergo        COVID-19 is an infectious disease caused by the novel
surveillance testing [id. 66-67].                                   coronavirus. It primarily spreads through respiratory droplets,
                                                                    viral particles suspended in the air, and touching mucosal
Seth Crowder (age unknown) is pursuing his MBA at                   membranes with contaminated hands [Ex. 115 ¶ 6]. 1 The
the Kelley School of Business [Ex. 124 at 13]. He too               initial presentation of an infection ranges from no symptoms
has received a religious exemption from the university's            at all (asymptomatic) to severe illness and death; and even
vaccination requirement already [id. 9, 20-21]. He has not          after recovery, various long-term health problems may linger
decided if he will return to school if he must wear a mask or       [id. ¶ 8]. 2
undergo surveillance testing this fall semester [id. 42].
                                                                    Individuals with longstanding systemic health inequities
Macey Policka (age 22) is a senior at Indiana University            or preexisting or immunocompromising conditions, and
studying English (medieval studies) [Ex. 125 at 8-9]. She           elderly individuals prove at greater risk of severe illness or
also has received a religious exemption from the university's
                                                                    hospitalization following an infection [id. ¶ 9]. 3 Children and
vaccination requirement [id. 22]. She plans to return to
                                                                    young adults are less likely to experience serious illness or
Indiana University regardless of the outcome of this case [id.
                                                                    death from infection [Ex. 115 ¶ 10; Ex. 117 ¶ 21]. Though
36-37]
                                                                    data from the Centers for Disease Control and Prevention
                                                                    (CDC) suggest that more young adults are becoming infected
Ryan Klaassen (age 19) is an incoming sophomore at Indiana
University studying biochemistry [Ex. 120 at 5, 15-17].             with the virus than other age groups [Ex. 115 ¶ 16], 4 these
He has received a religious exemption to the university's           individuals are less likely to require hospitalization or die [id.
vaccination requirement [id. 33]. He says he hasn't decided         ¶ 10]. 5
if he will return to Indiana University if the injunction is not
granted. [id. 41-43].                                               Worldwide COVID-19 has infected almost 189 million
                                                                    people and caused 4 million deaths, with these numbers still
Daniel Baumgartner (age 18) is an incoming freshman at              changing daily. 6 In the United States, the novel coronavirus
Indiana University who plans to study business [Ex. 122             has infected over 33.5 million citizens, losing to death over
at 8, 12-13]. He has received a religious exemption to              600,000 [Ex. 115 ¶ 15]. Since March 6, 2020, Indiana has had
the university's vaccination requirement [id. 8]. He has not        over 750,000 confirmed COVID-19 cases and over 13,000
decided if he will go to Indiana University this fall if he must    deaths [id. ¶ 14]. The COVID winter of 2020-2021 was
wear a mask or undergo surveillance testing [id. 41].               particularly rough, until vaccines became options first in
                                                                    December 2020 and then in the early months of 2021.
Margaret Roth (age unknown) is an incoming freshman at
Indiana University and has already registered for classes [Ex.      As vaccination now increases, data gathered by the CDC
126 at 9, 20]. She has a religious objection to the vaccine but     point toward the waning of new COVID infections across the
has not requested an exemption, though she would qualify,           country—down from a peak of 312,325 new cases reported on
because she prefers not to wear a mask or undergo testing           January 8, 2021, with a seven-day average positive test rate of
[id. 45-47]. She says she will most likely not attend Indiana       13.85 percent, to 39,719 new cases reported on July 16, 2021,
University if the injunction isn't granted [id. 9].
                                                                    with a seven-day average positive test rate of 5.01 percent. 7
                                                                    The rate of new cases today is akin, if not greater, to the rate
Natalie Sperazza (age unknown) is an incoming sophomore
                                                                    of new cases reported during the peak of the pandemic's first
who will be taking five classes this fall [Ex. 127 at 11]. She
                                                                    wave in the spring 2020, through the relative rate of positive
has not applied for an exemption and believes she wouldn't
qualify [id. 15-16]. She says she will not attend Indiana           tests thankfully remains much lower. 8



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                       2
 Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 6 of 46 Page ID #:654
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


Our nation has come a long way since the darker days                  Indiana requires all public university students to be
of 2020 that tested many people, though some uncertainty              vaccinated for diphtheria, tetanus, measles, mumps, rubella,
persists even now in this 2021 summer. The current seven-             and meningococcal disease before attending school. Ind.
day moving averages of new COVID-19 cases has increased               Code § 21-40-5-2. All but one of these vaccinations have been
by 69.3 percent in the past week alone; the positive test rate        required since 1993. Outside these state-mandated vaccines,
has increased by 40.7 percent; and new hospital admissions            Indiana University has had a policy for managing infectious
have increased by 35.8 percent. 9 Recalling the bell curves           and communicable diseases since at least 2015 designed to
we all have become accustomed to seeing, the trend still              take “reasonable measures to ensure the safety of members of
proves sharply down from the worse days of COVID-19, but              the university community during global and local infectious
virulent and highly transmissible variants of this coronavirus        disease events” [Ex. 229]. Students must report vaccination
present new challenges [Ex. 115 ¶ 36]. As of July 3, 2021,            status, save for religious and medical exemptions, including
the CDC estimates that 57.6 percent of new cases come from            any “contraindication to a vaccine” [id.]. This reporting
                                                                      occurs according to state law and recommendations from the
the Delta variant. 10 New COVID-19 cases often originate in
                                                                      CDC's Advisory Committee on Immunization Practices. See
unvaccinated individuals [Ex. 115 ¶ 38-39].
                                                                      Ind. Code. § 21-40-5-2.

In Indiana, 561 new cases were reported on July 15, 2021;
                                                                      Since this pandemic's advent, many states have considered
and the most recent data suggest a seven-day average positive
                                                                      bills that would prohibit either vaccine “mandates” or vaccine
test rate of 4.3 percent for unique individuals from July 3,
                                                                      “passports.” For instance, just last week the State of Ohio
2021 to July 9, 2021, lower than the national average. 11 Of          passed a law banning public vaccine mandates. See 2021
all positive cases, 18.4 percent, the highest proportion of all       Bill Text OH H.B. 244, Sec. 3792.04(B)(1) (signed July
age populations, comes from young adults aged 20-29. 11 In            14, 2021). Other states have more reservedly passed laws
Indiana, approximately 67.3 percent of all cases came from            that would prohibit just having to show proof of COVID-19
the Delta variant. 12 Our country and our state have vastly           vaccination—hence the term COVID-19 passport. Indiana's
improved, but challenges remain.                                      General Assembly recently enacted law that prohibits a
                                                                      vaccine passport, not a vaccine requirement. 13 Ind. Code §
                                                                      16-39-11-5.
   C. Indiana University Board of Trustees.
The Indiana General Assembly endows the Indiana
University Board of Trustees with the responsibility to fulfill         E. Vaccine Guidance for Institutions of Higher Education.
its powers and duties under the law. Ind. Code § 21-27-2-1.           Governmental agencies and collegiate associations have with
The Trustees may pass all bylaws necessary to put into effect         one chorus promoted vaccination to address the COVID-19
its powers. Ind. Code. § 21-27-4-3. The Trustees may set              pandemic, though they typically have remained silent on
conditions and standards for admission that are in the “best          whether universities should mandate a vaccine. Today
interests of the state and the state educational institution.” Ind.   more than 500 colleges and universities have mandated
Code § 21-40-3-1(b).                                                  vaccination, though many are private institutions of higher
                                                                      learning, not public universities. 14
Among these powers, the Trustees may govern “the conduct
of the state educational institution's students, faculty, and         The CDC recommends that institutions of higher learning
employees, wherever the conduct might occur, to prevent               (IHEs) “can return to full capacity in-person learning,
unlawful or objectionable acts that ... violate the reasonable        without requiring or recommending masking or physical
rules and standards of the [university] designed to protect           distancing” only when “all students, faculty, and staff are
the academic community from ... a serious threat to person
                                                                      fully vaccinated prior to the start of the semester.” 15 The
or property of the academic community.” Ind. Code §
21-39-2-3(b). The university remains answerable to the                Indiana State Department of Health aligns with the CDC. 16
legislature, particularly its funding.                                Likewise citing the CDC, the United States Department
                                                                      of Education has said “IHEs where everyone is fully
                                                                      vaccinated can return to full capacity in-person learning
  D. State Law on Vaccines.                                           without requiring or recommending masking, physical



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                     3
 Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 7 of 46 Page ID #:655
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)



distancing, or screening testing.” 17 The American College         The aim was short and strategic—vaccinate everyone, subject
Health Association has recommended that institutions require       to certain exemptions [id. ¶ 31; Exs. 101, 300]. Initially, the
COVID-19 vaccinations for all on-campus students for the           policy required all students, faculty, and staff to submit proof
                                                                   of vaccination before returning to campus, but the university
fall semester. 18
                                                                   revised this requirement after Indiana passed its anti-passport
                                                                   law [Ex. 101]. The policy today requires all students, faculty,
   F. Indiana University's Vaccine Mandate.                        and staff to be fully vaccinated, which the university defines
Acting under state authority, see Ind. Code § 21-38-3-4, and       as being two weeks post the second dose of the Pfizer and
with the vision of promoting public health and restoring           Moderna vaccines, or two weeks post the single dose of
the educational and social environment of the university's         the Johnson & Johnson vaccine, before returning to campus
campuses, President Michael McRobbie created a university          between August 1 to August 15 for the fall 2021 semester [Ex.
restart committee during the spring of 2021 to make                118 at 3, 5; see also Exs. 102-104].
recommendations to the Board of Trustees for the fall
semester [Ex. 104 at 5; Ex. 116 ¶ 22]. The restart committee's     The choice of foregoing vaccination is not inconsequential.
charge was to advise and recommend requirements necessary          If not vaccinated, students are not permitted on campus,
to resume “normal face-to-face” operations [Ex. 116 ¶ 22].         their emails and university accounts are suspended, and
                                                                   their access cards are deactivated [Ex. 118 at 7]. Although
Indiana University's Executive Vice President for University       it seems from argument that the university will not create
Clinical Affairs and the School of Medicine's Dean                 an informant culture, it reserves the right to pursue
spearheaded the restart committee [id. ¶ 23]. It                   disciplinary action should a student deceive the process.
included fifteen members with expertise in public health,          Faculty and staff who refuse vaccination face termination.
epidemiology, virology, data modeling and monitoring, risk         The faculty councils from Indiana University—Bloomington
mitigation, health equity, health sciences, and law [id.; Ex.      and Indiana University-Purdue University Indianapolis and
300 at 4-5]. The committee consisted of seven MDs, some            the staff council from Indiana University—Bloomington,
with additional degrees in public health or other PhDs, and        have endorsed the policy, as has the graduate and professional
others with graduate degrees in public health, risk mitigation,    student government [Ex. 116 ¶ 45-60].
law, and ethics [Ex. 300 at 5].
                                                                   The university's COVID-19 vaccine policy has exemptions.
The restart committee met regularly to review the university's     A student may request an exemption for religious reasons;
campus population and experiences from the 2020-2021               provide proof from a physician of an allergy to the vaccine
year, as well as “guidelines from the CDC, IU Health, the          or one of its component parts (a medical exemption); provide
ISDH, the Indiana Governor's Office, and the Central Indiana       proof from a physician of active pregnancy or breastfeeding,
Corporate Partnership, among others,” “scientific literature       receiving a hematopoietic or solid organ transplant, receiving
and data, including COVID-19 case and hospitalization rates        treatment with Rituximab within the past 3-6 months, or
for Indiana,” and “input from other Indiana and out-of-            COVID-specific monoclonal antibodies 19 in the past 90 days
state IHEs” [Ex. 116 ¶¶ 24-26]. The data considered by             (a medical deferral) [Ex. 210 at 3]. Students who are enrolled
the restart committee were vast [Exs. 302-317, PowerPoint          in an online program, with no on-campus component, don't
presentations from December 8, 2020 to April 6, 2021); see         need to receive the vaccine [id.].
also Ex. 301 ¶ 2].
                                                                   For those who receive exemption from vaccination, the policy
Four MDs from this committee presented near-weekly                 imposes additional safety requirements. These requirements
from December 2020 to June 2021 to Indiana University's            apply to six of the eight students here who have received
Executive Academic Leadership Council, including the               exemptions and potentially a seventh who qualifies for an
President and Executive Vice Presidents as part of the             exemption. Such students must participate in more frequent
medical response team's ongoing COVID-19 evaluation                mitigation testing, quarantine if exposed to someone who has
efforts [Ex. 301 ¶ 4]. The Board of Trustees adopted the restart   tested positive for COVID-19, wear a mask in public spaces,
committee's recommendations for the 2021 fall semester [Ex.        and return to their permanent address or quarantine if there is
116 ¶ 29].                                                         a serious outbreak of COVID-19 [Ex. 118 at 6].




 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                    4
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 8 of 46 Page ID #:656
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


                                                                 from COVID is potentially avoidable with the vaccines where
   G. Experts.                                                   the benefit dwarfs the potential rare risks,” and risks that
The parties have tendered declarations, supplemental             “may not be causally linked” [Ex. 115 ¶ 87]. He recalls that
declarations, and testimony from several experts, leaving to     “the vaccines used for COVID are based on technology that
the court the task of deciding what weight to give to their      has been developed over decades and have repeatedly been
opinions. Among the more than 100 exhibits admitted for this     shown to be safe when given to millions of patients” [id.].
preliminary injunction motion, the experts and other materials   He calls the vaccines “known science” applied to a “novel
refer to numerous medical studies and industry guidance on       pathogen” with often “uncertain and threatening immediate
the risks of COVID-19 and the risks of the vaccines—where        and long-term consequences to [the university's] students,
the parties in part have drawn the battle lines. The court has   faculty, staff, and communities at large” [id.]. He says the risk
endeavored to be studious in reviewing at times a daunting       of asymptomatic hosts puts others at risk [id.]. In support,
record on this emergent timetable.                               Dr. Carroll marshals relevant industry, governmental, and
                                                                 university guidance and the relevant scrutiny the restart
The university offers Dr. Cole Beeler, MD, 20 and Dr.            committee gave to it [Exs. 116, 301]. Dr. Beeler states his
Aaron Carroll, MD, MS, 21 and the students tender Dr.            opinions to a reasonable degree of medical or professional
                                                                 certainty [Ex. 115 at 25; Ex. 319 at 8].
Peter McCullough, MD, MPH. 22 All have credentials and
opinions that exceed restatement here. Much of that treatment
occurs later in this opinion as the court makes additional          H. Emergency Use Authorization of Vaccines.
findings of fact and discusses its legal analysis. Though        COVID-19 caught the world unaware. Initially, there were
points of agreement occur at times, these experts largely        no vaccines or treatments, and testing was expensive and
disagree about the urgency of vaccination, particularly for      difficult to secure. Four days after the United States
often younger university students, the effects from natural      Department of Health and Human Services (HHS) declared
COVID-19 infection, and the risks of the three emergency use     a public health emergency, it issued a second declaration
approved vaccinations.                                           allowing the United States Food and Drug Administration
                                                                 (FDA) to grant emergency use authorizations (EUAs) for
For the students, Dr. McCullough says the risks of COVID-19      medical devices and interventions to combat the pandemic.
to college age students in 2021 proves significantly lower       85 Fed. Reg. 7316, 7316-7317; 85 Fed. Reg. 18250,
than in 2020 because of the rapidly declining infection          18250-18251.
rate, increasing likelihood of herd immunity in Indiana, low
risk of serious complications or death from COVID-19 in          Despite creating an expedited pathway to distribute new
college-aged students, low risk of asymptomatic spread, and      medical products during emergencies, products that receive
other posited COVID-19 treatments [Ex. 117 ¶ 73; see also        EUA approval still must adhere to specified safety, efficacy,
Exs. 221-22, 233-34, 240-41, 246-47, 251]. He views a            and manufacturing criteria, and HHS must ensure medical
mandate as unwise and a violation of the medical ethics          providers and individuals are informed of the product's EUA
principle of autonomy translated to the university setting       status, the “significant known and potential benefits and risks
[Ex. 117 ¶ 73]. He opines that the risks associated with the     of such use, and of the extent to which such benefits and
COVID-19 vaccines “are not minor or unserious and can            risks are unknown;” and for individuals, of the option to
include hospitalization and death,” however “unpredictable”
and “impossible to calculate” [id.]. His opening declaration     refuse and the consequences of such a decision.  21 U.S.C.
largely isn't stated to any reasonable degree of medical         § 360bbb-3(e)(1)(A)(ii)(I)-(III). An EUA generally allows
certainty [id.; but cf. Ex. 222 at 11].                          a manufacturer to apply for EUA approval using interim
                                                                 clinical trial data, and the data need only demonstrate the
For the university, Dr. Beeler says the COVID-19 vaccine         product “may be effective” and that the known and potential
mandate facilitates a “safe and reliable way to assure           benefits outweigh the known and potential risks. 23 The
lack of spread of COVID” within the university's campus          statute anticipates the FDA will impose additional obligations
communities and “prevents morbidity and mortality” [Ex.
                                                                 beyond those enumerated.       21 U.S.C. § 360bbb-3(e)(1)(B).
115 ¶ 87; see also Ex. 319]. He appreciates that, though
COVID-19 often will not pose “disproportionate bad
outcomes” in the university's constituency, “any bad outcome


 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   5
 Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 9 of 46 Page ID #:657
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


There have been six significant public health emergencies           By the time Pfizer applied for an EUA on November 20,
for which the FDA has authorized EUAs: anthrax, swine               2020, their application included safety, immunogenicity, and
flu (H1N1), MERS (Middle East respiratory syndrome                  efficacy data from over 40,000 study participants in ongoing
coronavirus), Ebola, Zika, and now COVID-19. 24 During              phase I, II, and III, randomized, placebo-controlled, observer-
these events, EUAs were issued for diagnostic tests (swine          blind, clinical trials conducted in the U.S., Argentina,
flu, MERS, Ebola, Zika, and COVID-19), off-label use of             Brazil, Germany, South Africa, and Turkey. 33 A team of
previously approved and use of unapproved pharmaceuticals           representatives from across the FDA, including experts in
(anthrax, swine flu, and COVID-19), novel vaccines (anthrax         clinical review, toxicology, biostatistics, products, production
and COVID-19), and medical devices (swine flu and                   facilities, pharmacovigilance, data integrity, bioresearch
COVID-19). 24 FDA authorization for EUA vaccinations                monitoring, and labeling reviewed the data submitted by
began in 2005 during the anthrax scare, particularly for            Pfizer, and independently assessed the risks and benefits of
use in the armed forces. See 70 Fed. Reg. 5452, 5453                the vaccine. 34 The agency granted the EUA on December
(Feb. 2, 2005). 25 Later in 2009, based on a CDC request,           11, 2020, noting that Pfizer “met the FDA's expectations
the FDA issued the first EUA that was geared towards                as conveyed in [the agency's] June and October guidance
civilians, including infants, for Tamiflu, an antiviral otherwise   documents.” 35
approved for use in adults. 74 Fed. Reg. 56644 (Nov. 2,
2009). 26                                                           Moderna applied for an EUA on November 30, 2020. 36
                                                                    Their application included safety, immunogenicity, and
Not all EUAs are created equally. Because of the                    efficacy data from over 30,000 study participants in ongoing
widespread use of a COVID-19 vaccine, the FDA informed              phase I, II, and III, randomized, stratified, observer-blind,
manufacturers that it expected the same level of endpoint           placebo-controlled clinical trials conducted at 99 locations
efficacy data as required for full approval, enough safety          in the United States. 37 A team of representatives from
data to justify by clear and compelling evidence the vaccine's      across the FDA, including experts in clinical review,
safety, and confirmation of the technical procedures and            toxicology, biostatistics, products, production facilities,
verification steps necessary to support full approval. 27 In        pharmacovigilance, data integrity, bioresearch monitoring,
short, and as described in more detail below in this opinion's      and labeling, reviewed the data submitted by Moderna,
analysis, the FDA promulgated guidance that enhanced the            and independently assessed the risks and benefits of the
basis on which any COVID-19 vaccine would meet EUA                  vaccine. 38 The agency granted the EUA on December 18,
approval. In setting these more stringent standards, the FDA        2020, noting that “the FDA's expectations described in [the
invited EUA applications only for vaccines positioned well to       agency's] June and October guidance documents have been
receive full approval. 28                                           met.” 39

                                                                    Janssen, a Johnson & Johnson company, applied for an
   I. COVID-19 Vaccines.
In the United States, three vaccines rushed to the front: two       EUA on February 4, 2021. 40 Their application included
using mRNA technology and one using a viral vector [Ex.             safety, immunogenicity, and efficacy data from five studies,
115 ¶ 23-26]. Johnson & Johnson's vaccine is a viral vector         including two randomized, double-blind, placebo-controlled
vaccine (implementing technology since the 1970s) that uses         phase III trials, enrolling over 70,000 participants. 41 A team
a modified version of a virus to teach the immune system to         of representatives from across the FDA, including experts in
respond [Ex. 115 ¶ 87]. 29 Pfizer and Moderna's vaccines use        clinical review, toxicology, biostatistics, products, production
mRNA, a novel type of vaccine, but one based on decades             facilities, pharmacovigilance, data integrity, bioresearch
of research using easily accessible materials found already         monitoring, and labeling, reviewed the data submitted by
                                                                    Johnson & Johnson, and independently assessed the risks
in many laboratories [id.]. 30 Having quickly adapted the
existing technology, Moderna started testing the vaccine in         and benefits of the vaccine. 42 The FDA granted the EUA
                                                                    on February 27, 2021, noting that “the vaccine meets the
humans in March 2020. 31 Pfizer began clinical trials in late
                                                                    FDA's expectations for safety and effectiveness appropriate
April 2020. 32
                                                                    for authorization of a vaccine for emergency use.” 43




 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                     6
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 10 of 46 Page ID #:658
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


With these vaccines, an emerging light appeared at the                the age of 50, myocarditis is rare but more common in young
end of the tunnel. As of July 17, 2021, 337,239,448                   people, and reports of death are rare. 55
doses of vaccine have been administered, and 161 million
Americans, or 48.5 percent of the total population, is fully          The FDA has issued revisions to the patient and provider
              44
vaccinated.        Of adults over the age of eighteen, 59.4 percent   fact sheets about the risk of myocarditis and pericarditis
are fully vaccinated. 44 In Indiana, 5,749,173 doses have been        acknowledging data about this risk. 56 Furthermore, the FDA
administered, and 2,888,239 Hoosiers, or 49.6 percent of              and CDC recommended a pause on the use of Johnson &
those over the age of twelve, are fully vaccinated. 45 Of ages        Johnson's vaccine in light of reports of clotting in young
18-24, who account for 9.2 percent of the U.S. population,            women (a pause subsequently lifted). 57 Recent changes last
11,720,847, or 42.2 percent, are fully vaccinated. 46 In              week occurred because of reported neurological impacts of
Indiana, 164,098 individuals aged 20-24, or 34.7 percent, are         the Johnson & Johnson vaccine, based on VAERS data. 58
fully vaccinated. 47                                                  These refinements indicate that the ongoing safety of these
                                                                      vaccines are rigorously monitored by agency professionals.

   J. Risks of Vaccines.
Though the vaccines show remarkable effectiveness against                K. Herd Immunity.
infection and severe cases of COVID-19, and “have                     Much has been said of herd immunity at the national and state
undergone and will continue to undergo the most intensive             levels. The university too wants to achieve herd immunity.
safety monitoring in U.S. history,” they are not without              Herd immunity occurs when a virus cannot spread because
                                                                      so many of the individuals it encounters are protected against
risks, heretofore rare for serious risks [Ex. 115 ¶ 33]. 48
Many recipients experience mild local and systemic                    infection [Ex. 117 ¶ 14-17; Ex. 115 ¶ 43-44]. 59 The students
reactions, including fever, headache, muscle pain, chills, and        say we are there [Ex. 117 ¶ 14-17]. The university disagrees
                                                                      [Ex. 116 ¶ 43]. As more infectious variants emerge, some
tiredness. 48 In very rare cases, more serious side effects
                                                                      suggest the percent immunized must also increase to reach
seem to emerge such as allergic reactions or blood clots with
                                                                      herd immunity [Ex. 115 ¶ 19-22]. 60 Like many aspects
low platelets [Ex. 115 ¶ 66; Ex. 117 ¶ 38]. 48 For young
                                                                      of the pandemic, the point at which society is able to
men specifically, experts are studying a temporal correlation
                                                                      conclude enough people have protection from the virus is still
between vaccines and myocarditis, an inflammation of the
                                                                      undetermined.
heart muscle, or pericarditis, inflammation of tissue around
the heart [Ex 117 ¶ 37]. 49 However, the risk of myocarditis          The character of immunity is also uncertain. As COVID-19 is
appears to be exceptionally small [Ex. 115 ¶ 67]. 50                  a new disease, and the vaccines are even newer, the long-term
                                                                      efficacy of immunity derived from vaccination and infection
The medical community closely tracks adverse events from              is not proven [Ex. 117 ¶ 68-72; Ex. 115 ¶ 70]. 61 Immune
the vaccine in a national database called VAERS, or the               responses appear to exist for at least several months following
Vaccine Adverse Event Reporting System. 51 This database is           a COVID-19 infection [Ex. 117 ¶ 68-72; Ex. 319 ¶ 1]. 61 Dr.
used to track adverse events temporally related to all vaccine        Beeler explains a recent study that suggests that vaccination
administration, including for the COVID-19 vaccines, but it           after COVID-19 exposure secures more protection than just
is not a definitive or final resource to conclusively prove           antibodies from prior contraction of the virus—in terms of
contraindications. 52 “While very important in monitoring             duration and strength against the prevailing variants [Ex. 128
vaccine safety, VAERS reports alone cannot be used to                 at 82]. 62
determine if a vaccine caused or contributed to an adverse
event or illness.” 53 Nevertheless, the FDA considers VAERS           The parties disagree over the relative risk of college students
data when assessing whether to make changes to any approval           spreading the virus to the community, with the students
or to apply any additional warnings to vaccines. 54 Based on          contending the risk is very low [see Ex. 117 ¶ 29-31], and
this surveillance, reports of anaphylaxis appears to be rare,         the university contending the risk is real [see Ex. 115 ¶
blood clotting concerns are rare but higher in women under            51-52]. There is no consensus on this issue, and some research
                                                                      has not been peer-reviewed. 63 Nevertheless, peer-reviewed



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                      7
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 11 of 46 Page ID #:659
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


research suggests that outbreaks on college campuses pose
a risk of spreading to neighboring communities. 64 Data             Ashlee Morris believes she previously contracted COVID-19
suggest that as of May 26, 2021, 260,000 infections have            [Ex. 123 at 27-28]. She has been tested before and
been linked to universities and colleges in 2021, including         acknowledges that she did not suffer any lasting harm from
3,062 reported cases across the Indiana University system—          the test [id. 35]. She wore a mask to work, on a plane, and
though this data appears limited to students, faculty members,      when she went to a casino, but not to stores even if signs were
staff members, and other college workers, and thus does not         posted [id. 35-37]. She testifies she has a religious objection
provide insight on greater community spread [see Ex. 115 ¶          to wearing a mask and being tested [id. 45-48]. She admits
                                                                    that she has never experienced discrimination because she did
52]. 65 Universities are unique environments, with students,
                                                                    not wear a mask [id. 56].
faculty, and staff often in close contact, particularly given the
number that call Indiana University home.
                                                                    Seth Crowder has a deeply held religious objection to wearing
                                                                    a mask and being tested [Ex. 124 at 29-30]. He has worn a
   L. The Student's Objections.                                     mask once or twice a week since March 2020, including to
The eight plaintiffs in this case, all students of Indiana          stores and restaurants [id. 22].
University, don't want the vaccine. Six of the eight have
received exemptions already. One would qualify if she               Macey Policka objects generally to the extra requirements of
applied. The other appears not to qualify for an exemption.         masks and tests because of the minimal risk to those in her age
                                                                    group, also stating that vegans and pescatarians are less likely
Ryan Klaassen is concerned that the vaccine is too new to           to experience serious illness [Ex. 125 at 28]. She lived on
be safe [Ex. 120 at 18]. He objects to the masking and              the Bloomington campus for the 2020 school year, complied
testing requirements because of their unreasonableness and          with the university's masking policy, and underwent weekly
the potential for discrimination [id. 36]. He complied with the     mitigation testing from which she states she did not suffer
university's mask policy during his freshman year, including        any harm [id. 14-18]. She has never experienced judgment
wearing a mask in most places, and has undergone many               or alienation due to wearing a mask at the university but is
COVID-19 tests [id. 27].                                            concerned about having to wear a mask while pursuing her
                                                                    theatre degree [id. 25, 42].
Jaime Carini has up to seven more years to finish her joint
dissertation after she finishes her exams [Ex. 121 at 23].          Margaret Roth objects to the mask and testing requirements
Her physician provided a letter saying she should not take          because she thinks masks are silly and she claims nasal swabs
the vaccine, though the letter has not been presented to the        cause cancer [Ex. 126 at 12, 29, 35-36]. She has worn a mask
university or to the court [Ex. 121 at 52-53]. She applied          while at school, shopping, and working [id. 31-33]. She has
for a religious exemption and received one [id. 57]. She did        a religious objection to the vaccine but did not file for an
not apply for a medical exemption [Ex. 100 ¶ 187 (never             exemption because she doesn't want to be subject to testing
applied for one); Ex. 121 at 60]. Despite wearing a mask in         or wear a mask [id. 45-47].
public spaces when required and previously taking several
COVID-19 tests, she objects to the mask policy because it           Natalie Sperazza complied with the university testing and
makes it difficult for her to breathe, she gets bad acne from       masking requirement during the 2020 school year [Ex.
the mask, and she struggles deadlifting with a mask [Ex.            127 at 30-32]. She has been tested for COVID-19 many
121 at 44, 47-51]. She also doesn't like surrendering her           times, including while working at Amazon, where she would
biological information for testing [id. 55]. In total, she views    occasionally go to get tested just to have a break [id. 25-26,
the university's policy as a cultural harm [id. 55-56].             30].


Daniel Baumgartner says he has a deeply held religious
                                                                       M. Procedure.
objection to wearing a mask and being tested. He wore a mask
                                                                    The students filed a preliminary injunction motion. The
while attending religious services, in school, and at stores
                                                                    court expedited briefing and discovery. The court held oral
in the past [Ex. 122 at 8, 18-20]. He previously contracted
                                                                    argument on July 13, 2021, after receiving the record the
COVID-19 and says he has “natural” COVID antibodies,
                                                                    day before. The parties stipulated to the admissibility of
though for how long he doesn't know [id. 21-22].
                                                                    all exhibits. The parties stipulated not to present additional


 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                     8
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 12 of 46 Page ID #:660
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


testimony at the preliminary injunction hearing because it         The court has subject matter jurisdiction under Article III so
would duplicate what they had presented already.
                                                                   long as one plaintiff has standing. See        Horne v. Flores,

Further evidentiary hearing is generally required for a            557 U.S. 433, 446 (2009);        Massachusetts v. E.P.A., 549
preliminary injunction motion when there are “genuine issues       U.S. 497, 518 (2007). Even when the standing of others
of material fact” and either side “intends to introduce evidence   may prove doubtful, see, e.g., Chi. Joe's Tea Room, LLC v.
[at the hearing] that if believed will so weaken [the other's]     Vill. of Broadview, 894 F.3d 807, 813 (7th Cir. 2018), the
case as to affect the judge's decision on whether to issue         court's jurisdiction remains intact so long as one plaintiff has

the injunction.”     Ty, Inc. v. GMA Accessories, Inc., 132        demonstrated standing to assert her rights,      Horne, 557
F.3d 1167, 1171 (7th Cir. 1997). That said, such a hearing         U.S. at 446. The court thus may proceed to this preliminary
isn't necessary when the evidence would essentially duplicate      injunction motion without addressing the standing of the other
the declarations, depositions, and other documents the parties     students. See id.
have already submitted. See Goodman v. Ill. Dep't of Fin. &
Pro. Regul., 430 F.3d 432, 439 (7th Cir. 2005) (summarizing        That said, the court remains mindful (and the reader should
                                                                   too) that it cannot issue a mere advisory opinion. Article
   Ty, Inc., 132 F.3d at 1171);       Ty, Inc., 132 F.3d at
                                                                   III's “case or controversy” requirement prohibits “advisory
1171. No additional hearing was necessary here. The court
                                                                   opinions that do not affect the rights of the parties before
has considered over a hundred written exhibits, including
                                                                   the court.” Matlin v. Spin Master Corp., 979 F.3d 1177, 1181
sworn depositions and declarations, and heard three hours of
                                                                   (7th Cir. 2020) (citation omitted). The court isn't a law office
argument. This motion is ripe for immediate ruling.
                                                                   established for legal advice—the federal judiciary decides
                                                                   cases, not hypothetical outcomes. If the court's decision
                                                                   doesn't affect a litigant's rights, “the aggrieved party [is]
                         STANDING                                  unable to illustrate the redressability component of standing,
                                                                   rendering any judicial decision in the case an impermissible
Before considering the preliminary injunction motion, the          advisory opinion.” United States v. Brixen, 908 F.3d 276, 280
court must ensure its jurisdiction. See Common Cause Ind.          (7th Cir. 2018). In short, the court won't decide today issues
v. Lawson, 937 F.3d 944, 949 (7th Cir. 2019); Simic v. City        that would not redress the injuries these particular students
of Chicago, 851 F.3d 734, 738 (7th Cir. 2017). The United          allege.
States Constitution confines the federal judiciary's power to
“Cases” and “Controversies.” U.S. Const. Art. III § 2. For a
case or controversy to exist, a plaintiff must have standing              PRELIMINARY INJUNCTION STANDARD
—an injury, fairly traceable to the defendant's conduct, that
                                                                   A preliminary injunction is a “very far-reaching power, never
the court's decision will likely redress.      Uzuegbunam v.
                                                                   to be indulged [ ] except in a case clearly demanding it.”
Preczewski, 141 S. Ct. 792, 797 (2021);         Spokeo, Inc. v.    Cassell v. Snyders, 990 F.3d 539, 544 (7th Cir. 2021) (quoting
Robins, 136 S. Ct. 1540, 1547 (2016).                              Orr v. Shicker, 953 F.3d 490, 501 (7th Cir. 2020)). To obtain
                                                                   an injunction, the students “must make a threshold showing
Indiana University raises the issue of standing. Of the eight      that: (1) absent preliminary injunctive relief, [they] will suffer
students here, six have received an exemption under the            irreparable harm in the interim prior to a final resolution;
university's policy and one (Margaret Roth) qualifies so long      (2) there is no adequate remedy at law; and (3) [they have]
as she pursues it. This leaves one student (Natalie Sperazza)      a reasonable likelihood of success on the merits.” Tully v.
who yet faces an unexemptible choice this semester: either she     Okeson, 977 F.3d 608, 612-13 (7th Cir. 2020) (quoting Turnell
gets vaccinated or she cannot attend Indiana University this       v. CentiMark Corp., 796 F.3d 656, 662 (7th Cir. 2015)); see
fall. She doesn't qualify for an exemption. At minimum, she
                                                                   also     Winter v. Nat. Resources Defense Council, Inc., 555
has standing—an injury fairly traced to Indiana University's
                                                                   U.S. 7, 20 (2008). If they make these threshold showings, the
decision to mandate the vaccine and one the court can redress.
                                                                   court “consider[s] the balance of harms between the parties
See    Uzuegbunam, 141 S. Ct. at 797; Taylor v. McCament,          and the effect of granting or denying a preliminary injunction
875 F.3d 849, 853 (7th Cir. 2017).



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                      9
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 13 of 46 Page ID #:661
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


on the public interest.” Tully, 977 F.3d at 613 (quotation          any person of life, liberty, or property, without due process
omitted).                                                           of law.” U.S. Const. amend. XIV § 1. This due process
                                                                    clause applies to the States and protects, absent a deprivation
                                                                    with due process, certain rights to life, liberty, and property.

                          ANALYSIS                                  Indiana University is a state actor,  Medlock v. Trustees
                                                                    of Ind. Univ., 738 F.3d 867, 871 (7th Cir. 2013), so the
   A. These Students Aren't Likely to Succeed on the Merits.        Fourteenth Amendment also applies to it.
No case to date has decided the constitutionality of whether
a public university, such as Indiana University, may mandate        As interpreted, the Fourteenth Amendment has both
                                                  66
that its students receive a COVID-19 vaccine. Given the
                                                                    substantive and procedural dimensions. See Cleveland Bd.
unique constitutional nature of this case, the court assesses
                                                                    of Educ. v. Loudermill, 470 U.S. 532, 541 (1985). This case
the students’ likelihood of success first, ever mindful that this
                                                                    concerns substantive due process—“a substantive limitation
determination proves preliminary only.
                                                                    on the power of government to legislate.” Durigan v. Sanitary
                                                                    Dist. No. 4, 5 F. Appx. 492, 494 (7th Cir. 2001); see Campos v.
The students must show a likelihood of success on the merits.
                                                                    Cook Cnty., 932 F.3d 972, 975 (7th Cir. 2019). The Fourteenth
This is their burden. This showing must be “strong,” which
                                                                    Amendment protects a person's substantive rights in life,
“normally includes a demonstration of how the applicant
                                                                    liberty, and property. U.S. Const. amend. XIV § 1. Certain
proposes to prove the key elements of [the] case.” Tully, 977
                                                                    rights or liberties have been deemed “fundamental,” so they
F.3d at 613 (quoting Ill. Republican Party v. Pritzker, 973
F.3d 760, 762-63 (7th Cir. 2020)). Though an “applicant need        receive greater protection. See    Washington v. Glucksberg,
not show that [she] definitely will win the case,” a “mere          521 U.S. 702, 720-21 (1997).
possibility of success is not enough.” Pritzker, 973 F.3d at
762-63.                                                             Bearing that in mind, the court initially approaches this
                                                                    case in a two-fold manner. First, the law requires a “careful
                                                                    description” of the asserted right or liberty. See id. at 721;

               1. The Fourteenth Amendment.                         see, e.g.,   Doe v. City of Lafayette, 377 F.3d 757, 768
                                                                    (7th Cir. 2004). Second, the court must determine whether
The students pursue a Fourteenth Amendment claim. The               the so-defined right or liberty is fundamental under the
Bill of Rights—the first ten amendments to the United
                                                                    Constitution. See     Glucksberg, 521 U.S. at 721;       Doe,
States Constitution—originally applied only to the federal
                                                                    377 F.3d at 768. The Fourteenth Amendment's due process
government. See      McDonald v. City of Chicago, 561 U.S.          clause specially protects fundamental rights and liberties—
742, 754 (2010). Individual states weren't obligated to respect     those that objectively are “deeply rooted in this Nation's
its protections against citizens. See Livingston's Lessee v.        history and tradition” and so “implicit in the concept of
Moore, 32 U.S. 469, 551-52 (1833); see also  McDonald,              ordered liberty” that “neither liberty nor justice would exist
561 U.S. at 754 (citing Moore, 32 U.S. at 551-52). This             if they were sacrificed.”     Glucksberg, 521 U.S. at 721
changed with the Fourteenth Amendment in 1868.                      (citations omitted); accord Khan v. Bland, 630 F.3d 519,
                                                                    535 (7th Cir. 2010). These guideposts direct and restrain due
The Fourteenth Amendment “furnishe[d] an additional
                                                                    process decisionmaking.      Glucksberg, 521 U.S. at 721.
guaranty against any encroachment by the States upon the
fundamental rights [that] belong to every citizen as a member
                                                                    Many rights explicitly secured in the Bill of Rights are
of society.”     United States v. Cruikshank, 92 U.S. 542,          considered fundamental, having been gradually incorporated
554 (1875); accord       United States v. Morrison, 529 U.S.        as substantive guarantees under the Fourteenth Amendment.
                                                                    These fundamental rights include, as examples, freedom of
598, 622 (2000); see also       42 U.S.C. § 1983;       Albright
                                                                    speech,    Gitlow v. New York, 268 U.S. 652 (1925); freedom
v. Oliver, 510 U.S. 266, 271 (1994); Power v. Summers,
226 F.3d 815, 819 (7th Cir. 2000). For today's dispute,             of the press,   Near v. Minnesota, 283 U.S. 697 (1931); the
the Fourteenth Amendment says no “State [may] deprive               right against cruel and unusual punishment,        Robinson v.



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                    10
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)
California, 370 U.S. 660 (1962); and the right to keep and
                                                                                                      i
              d                                                         on a suspect classification. Roman Catholic Diocese of
bear arms,        McDonald, 561 U.S. at 742. There are others.          Brooklyn v. Cuomo, 141 S. Ct. 63, 70 (2020) (Gorsuch, J.,
                                                                                                i
                                                                        concurring); see, e.g.,      Glucksberg, 521 U.S. at 721. It is
Fundamental rights aren't limited to those specifically
                                                      1                 less stringent than strict scrutiny. Under rational basis review,
enumerated in the Bill of Rights. Beginning with Griswold               “legislation is presumed to be valid and will be sustained if
v. Connecticut, 381 U.S. 479, 483 (1965), the Supreme Court             the classification drawn by the statute is rationally related to
recognized a right to privacy within the “penumbra” of
                                                                                                     -i
                                                                        a legitimate state interest.”    City of Cleburne v. Cleburne
other constitutional protections and called it fundamental.
                                                                        Living Ctr., 473 U.S. 432, 440 (1985). The students argue
This right to privacy has included the right for both
                                                                        for strict scrutiny, and the university argues for rational basis
married and unmarried couples to purchase contraceptives,
    1                                    i   ~                          review.
see      Griswold, 381 U.S. at 484-86;           Eisenstadt v. Baird,
                                                      d
405 U.S. 438, 454-55 (1972), to abortion, see           Roe v. Wade,
                                                                                 2. The Constitution in a Public Health Crisis.
                                                     i
410 U.S. 113, 153 (1973), to sexual privacy,     Lawrence
v. Texas, 539 U.S. 558, 578 (2003), and to marital privacy,             We live in the era of the COVID-19 virus—worldwide
i
   Obergefell v. Hodges, 576 U.S. 644, 664-65 (2015).                   seeing to nearly 189 million cases and 4 million deaths, with
As these cases illustrate, privacy rights largely have been             these numbers changing daily. The United States hasn't been
confined to “to sexual and reproductive rights, such as the             immune. Our citizens have recovered or struggled to recover
right to use contraceptives or have an abortion or engage in            from over 33 million cases of this novel coronavirus when
                                                                        over 606,000 tragically have passed. 67 A public health crisis
                       d
homosexual acts.”          Wolfe v. Schaefer, 619 F.3d 782, 784
(7th Cir. 2010).                                                        of this magnitude begs the question: how should the law
                                                                        respond to state action that infringes on the People's liberties
The students and university disagree on the constitutional              during such times?
analysis. Declaring a right or liberty fundamental has
important implications. Modern constitutional jurisprudence             To be sure, the Constitution isn't put on the shelf. Indeed, in
employs a different analysis when a person's fundamental                times of crisis, perhaps constitutional adherence proves the
right is at stake. If the government infringes on a                     very anchor we all need against irrational and overweening
fundamental right, the court often applies strict scrutiny.             government intrusion that would otherwise scuttle the ship.
i                                                                       As the arbiters of the Constitution's checks and balances, see
    Glucksberg, 521 U.S. at 721. In such circumstances,                 -i
the Fourteenth Amendment “forbids the government to                          Marbury v. Madison, 5 U.S. 137, 176-78 (1803); accord
                                                                        -1
infringe ... fundamental liberty interests at all, no matter                Morrison, 529 U.S. at 616, the courts play an important
what process is provided, unless the infringement is narrowly           role in ensuring that the government doesn't simply declare
tailored to serve a compelling state interest.” Id. (quoting            a never-ending public emergency and expand its powers ad
i
      Reno v. Flores, 507 U.S. 292, 302 (1993)); see, e.g.,             libitum to the People's detriment.
i
      Siefert v. Alexander, 608 F.3d 974, 981 (7th Cir. 2010);          Under our country's federalist system, state and federal
i
   Ent. Software Ass'n v. Blagojevich, 469 F.3d 641, 646 (7th           governments share regulatory authority over public health
Cir. 2006). This is the most rigorous form of constitutional            matters. States traditionally exercise most authority under
scrutiny of government action.                                          their inherent police power—and reasonably so when public
                                                                        health may flux and evolve by locale. States thus have the
Whereas infringements on other rights or liberties, though              power, within constitutional limits, to pass laws that “provide
still constitutionally scrutinized, must meet what courts
                                                                                                                     i
                                                                        for the public health, safety, and morals[.]” Barnes v. Glen
call rational basis review. Glucksberg, 521 U.S. at 722,                Theatre, 501 U.S. 560, 569 (1991); accord Glucksberg, 521
i
   Sweeney v. Pence, 767 F.3d 654, 668 (7th Cir. 2014). The             U.S. at 729-31; Zucht v. King, 260 U.S. 174, 176-77 (1922),
                                                                        -i
law normally applies this standard to Fourteenth Amendment                 Jacobson v. Commonwealth of Massachusetts, 197 U.S.
challenges to infringed liberties, if not fundamental or based          11, 24-25 (1905).
    MY1153M
                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 14 of 46 Page ID #:662                                                   11
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 15 of 46 Page ID #:663
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


                                                                    such reasonable regulations established directly by legislative
To answer the question today, the court travels back in time to     enactment as will protect the public health and the public
1905: a time before the modern tiers of constitutional analysis     safety.” Id. at 25. This power included the “authority of
(strict scrutiny and rational basis) and one rampaged by the        a state to enact quarantine laws and health laws of every
smallpox epidemic. In that year, the United States Supreme          description;” and such power extended to “all laws that relate
Court issued a leading decision in answer to this question.         to matters completely within its territory and which do not
                                                                    by their necessary operation affect the people of other states.”
Inp   Jacobson, 197 U.S. at 12, Massachusetts passed a law
                                                                    Id. The Constitution gave Massachusetts broad deference: a
                                                                    court should only intervene “if a statute purporting to have
that allowed a city, if “necessary for the public health or
                                                                    been enacted to protect the public health, the public morals,
safety,” to enforce vaccination of its citizens. If a person
                                                                    or the public safety, has no real or substantial relation to those
refused, he could be fined $5.00 (about $140.00 today). Id.;
                                                                    objects, or is beyond all question, a plain, palpable invasion
    Cuomo, 141 S. Ct. at 70 (Gorsuch, J., concurring). The law      of rights secured by the fundamental law.” Id. at 31.
allowed an exception for children who had physician-signed
certificates saying they weren't fit for vaccination, but no such   Of note, Jacobson upheld only the constitutionality of the
exemption existed for adults.      Jacobson, 197 U.S. at 12.        state statute, id. at 39 (“We now decide only that the statute
                                                                    covers the present case, and that nothing clearly appears that
The City of Cambridge, relying on this statute and acting           would justify this court in holding it to be unconstitutional
through its board of health, ordered its citizens vaccinated        and inoperative in its application to the plaintiff in error.”);
                                                                    and phrased its holding in terms of a reasonable regulation
for smallpox.    Id. at 12-13. Smallpox was devastating,            established “directly by legislative enactment,” id. at 25,
claiming almost 300 million lives in the 20th century before        but the case contemplated the action of local state bodies
being eradicated. 68 In the early 1900s, and closer to the          when vested legislatively with the power to act to safeguard
time that Massachusetts wrestled with the disease, there were       public health and safety, see, e.g., id. at 25, 38. A State's
1,596 cases of smallpox in Boston, with 270 deaths, in a            power, “whether exercised directly by the legislature, or by
city with a population close to 561,000. 69 Massachusetts,          a local body acting under its authority, may be exerted in
particularly Boston, was an epicenter of one of two major           such circumstances,” and only “regulations so arbitrary and
smallpox outbreaks. Opponents of vaccination questioned its         oppressive in particular cases [would] justify the interference
safety and efficacy; though generally safe, it could cause          of the courts to prevent wrong and oppression.” Id. at 38.
ulceration, lobar pneumonia, cellulitis, parotitis, sepsis, and
                                                                    The students want Jacobson confined to its time, whereas
tetanus, to name a few conditions. 70 Side effects ostensibly
                                                                    the university believes it applies with full force. In the
posed a greater problem than mild smallpox. 71 The smallpox         years since, the high court has leaned on Jacobson to
vaccine wasn't risk-free in the early 1900s. That said,             uphold government measures intended for the public welfare
vaccinations had been used for some considerable time—              under effectively rational basis review, finding the measures
begun by state-supported facilities in England in 1808 and          reasonably advancing a legitimate state interest. For example,
mandated by many other countries throughout the 1800s               Zucht, 260 U.S. at 175-77, relied on Jacobson to uphold a
before the Massachusetts mandate in 1902.     Id. at 31, n.1.       city ordinance excluding from its public schools children not
This all transpired before the FDA came into being.                 having a certificate of vaccination, holding that it was within
                                                                    the state's police powers reasonably to so act. According
Henning Jacobson refused the vaccine in Massachusetts.              to Zucht, Jacobson settled the state's power “to provide
After a trial, a jury found him guilty of refusing the vaccine.     for compulsory vaccination” and, “consistently with the
The court sentenced him to jail until he paid the $5.00             federal Constitution, delegate to a municipality authority
criminal fine. On appeal, he argued that the Massachusetts          to determine under what conditions health regulations shall
law authorizing the vaccine mandate violated his Fourteenth         become operative.” Id. at 176. This was not authorization
Amendment rights. Id. at 13.                                        of “arbitrary power,” but only that broad discretion required
                                                                    for the protection of the public health.” Id. at 177. In doing
The United States Supreme Court rejected his challenge.             so, “state and federal legislatures [enjoy] wide discretion to
A state's police power “must be held to embrace, at least,          pass legislation in areas where there is medical and scientific



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                     12
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 16 of 46 Page ID #:664
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


                                                                    to its guidance during the COVID-19 pandemic. Just last
uncertainty.”     Gonzales v. Carhart, 550 U.S. 124, 163
                                                                    year, this circuit endorsed Jacobson. See Pritzker, 973
(2007) (citing    Jacobson, 197 U.S. at 30-31).                     F.3d at 763 (“The district court appropriately looked to
                                                                    Jacobson for guidance, and so do we.”). The circuit held
Based on this power, states and their authorized arms have          that “Jacobson t[ook] off the table any general challenge”
historically adopted vaccination mandates. For instance,            to an executive order that subjected religious gatherings to
all fifty states and the District of Columbia have laws             recommended limits on gatherings, rather than mandatory
requiring students to receive certain vaccines before they may      ones. Id. at 763-64. The Illinois governor implemented “an
attend school. 72 Many align their vaccine requirements with        order designed to address a serious public-health crisis,” and
CDC's immunization recommendations, and all laws provide            Jacobson afforded broad deference “[a]t least at this stage of
exemptions for medical reasons and nearly all religious             the pandemic.” Id.
exemptions. 72 Adult vaccination mandates often have been
                                                                    That decision was almost ten months ago—in terms of the law
limited to the private employment sector, 73 though not
                                                                    very recent, but in terms of this ever-evolving health crisis
always. For instance, the State of Indiana requires all public
                                                                    before the proverbial rinderpest. We are no longer at the same
university students to receive vaccinations for diphtheria,
                                                                    stage of the COVID-19 pandemic; indeed, some—like the
tetanus, measles, mumps, rubella, and meningococcal
                                                                    students—argue that the pandemic is effectively over. And
disease, save for religious and medical exemptions. See Ind.
                                                                    since this circuit's Pritzker decision, more cases bearing on
Code § 21-40-5-2.
                                                                    the subject of public health in the COVID-19 pandemic have
                                                                    arrived.
Similarly, but outside the vaccination context,         Hamilton
v. Regents of the University of California, 293 U.S. 245,           One such decision—and one heavily briefed by the parties
264 (1934), relied on Jacobson to uphold a state university's
                                                                    —is     Roman Catholic Diocese of Brooklyn v. Cuomo, 141
decision to compel military training for its students (five
                                                                    S. Ct. 63 (2020). In Cuomo, the State of New York adopted
years before World War II). Certain minors (not adults) were
                                                                    capacity restrictions on religious institutions that treated
required to take a course in military science and tactics, part
                                                                    them less favorably than so-called “essential” businesses,
of training prescribed by the country's war department at
the time. The students objected on religious grounds through           id. at 66, including liquor and hardware stores,        id. at
the Fourteenth Amendment—“no more than an assertion that            69 (Gorsuch, J., concurring). Cuomo applied strict scrutiny
the due process clause of the Fourteenth Amendment as a             because the law targeted religious practice contrary to the
safeguard of ‘liberty’ confers the right to be students in the      First Amendment, as incorporated against the states by the
State University free from obligation to take military training     Fourteenth Amendment, and enjoined the limitations, saying
as one of the conditions of attendance.” Id. at 262. Hamilton       they were not narrowly tailored to fulfill the state's compelling
held this view “untenable,” recognizing the government's            interest in controlling the spread of COVID-19.        Id. at 67
duty to the people to maintain peace and order and every            (majority opinion).
citizen's “reciprocal duty, according to his capacity, to support
and defend government against all enemies.” Id. at 262-63.          Cuomo enhanced the law's focus under the First Amendment.
Justice Cardozo eloquently concurred: “The right of private         See Cassell, 990 F.3d at 543 (citing Cuomo for the proposition
judgment has never yet been so exalted above the powers and         that “[i]ntervening authority from the Supreme Court offers
the compulsion of the agencies of government. One who is a          plaintiffs a greater prospect for success on the merits of their
martyr to a principle—which may turn out in the end to be a         First Amendment claim than either the district court or we
delusion or an error—does not prove by his martyrdom that           had expected”). So this begs another question: to what extent
                                                                    has Cuomo—if any—impacted the broad deference the court
he has kept within the law.”     Id. at 268.
                                                                    would seemingly afford a state during a pandemic under
                                                                    Jacobson to act in the interest of public health? Cuomo’s
Repose the thought whether we face just such a common
                                                                    majority opinion never referenced Jacobson.
enemy today in COVID-19. In this century, other than
the Supreme Court's reliance on Jacobson in 2007, see
                                                                    The students read Cuomo as implicitly overruling Jacobson,
   Gonzales, 550 U.S. at 163, courts have returned again            or at least as abrogating it. Though the Supreme Court may



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                    13
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 17 of 46 Page ID #:665
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


overrule a case without explicitly saying so, see Levine v.         concurring) (“I am not the first to express doubts about
Heffernan, 864 F.2d 457, 461 (7th Cir. 1988), this is a tall
                                                                    Jacobson”); S. Bay United Pentecostal Church v. Newsom,
task. Before a federal court concludes that the Supreme Court
                                                                    959 F.3d 938, 943 n.2 (9th Cir. 2020) (Collins, J., dissenting)
has implicitly overruled a prior decision, it must be “certain
                                                                    (“I am unable to agree with the Fifth Circuit's conclusion
or almost certain that the decision or doctrine would be
                                                                    that Jacobson instructs that all constitutional rights may be
rejected by the higher court if a case presenting the issue
                                                                    reasonably restricted to combat a public health emergency.”)
came before it.” Olson v. Paine, Webber, Jackson & Curtis,
Inc., 806 F.2d 731, 741 (7th Cir. 1986). This high bar is           (quotations omitted), cert. denied, 140 S. Ct. 1613 (2020).
rarely met. Id. It isn't met here. Cuomo and Jacobson involved      No Supreme Court opinion has overruled or abrogated
entirely different modes of analysis, entirely different rights,    Jacobson.

and entirely different kinds of restriction. See     Cuomo,
                                                                    Considering the modern tiers of constitutional scrutiny,
141 S. Ct. at 70 (Gorusch, J., concurring) (saying the same).
                                                                    the court reads Jacobson and Cuomo harmoniously,
“Jacobson applied what would become the traditional legal
                                                                    appreciating their respective spheres. Though Jacobson was
test associated with the right at issue”—exactly what Cuomo
                                                                    decided before tiers of scrutiny, it effectively endorsed
did. Id. The cases walk hand-in-hand.
                                                                    —as a considered precursor—rational basis review of
                                                                    a government's mandate during a health crisis. See
This history isn't all rosy. Unsuccessful thus far, the students
                                                                       Jacobson, 197 U.S. at 31; see also        Cuomo, 141 S.
turn to     Buck v. Bell, 274 U.S. 200 (1927). In a rather
                                                                    Ct. at 70 (Gorusch, J., concurring). In its words, if a law
infamous case, an eight-member majority, save for one
                                                                    purporting to be enacted to protect public health “has no
dissenting justice, upheld the involuntary sterilization of
                                                                    real or substantial relation to [that legitimate aim]” or if
a woman based on a Virginia law that rested on faulty
                                                                    the law proves “a plain, palpable invasion of rights secured
science and public support for “eugenics”—the repulsive
                                                                    by the fundamental law,” the court's job is to give effect
notion that the human race could be improved by controlling
reproduction from those with developmental challenges,              to the Constitution.     Jacobson, 197 U.S. at 31. Should
mental illness, or criminal histories. Citing Jacobson for          the court have this melding of history and modernity wrong
the principle that “compulsory vaccination is broad enough          in faithfully adhering to the Fourteenth Amendment's plain
to cover cutting the Fallopian tubes,” and offering the             original meaning of “life” and “liberty,” comfort should come
chilling justification that “[t]hree generations of imbeciles are   in knowing that Jacobson, whether rational basis review by
enough,” the majority upheld the law against a Fourteenth           any other name, leads to the same result today.

Amendment challenge.        Id. at 207. This case isn't Buck;
                                                                    This view remains consistent with the right at stake in
and one over-extension of Jacobson merely counsels once
                                                                    Jacobson: though a true “liberty” proved at stake—the right
more that the Constitution cannot be cut loose even now, in a
                                                                    to refuse a vaccine during a smallpox epidemic—this interest
pandemic's seeming twilight.       Cuomo, 141 S. Ct. at 68.         in bodily autonomy, though protected by the Constitution,
                                                                    wasn't fundamental under the Constitution to require greater
Jacobson was written before the modern tiers of
                                                                    scrutiny than rational basis review. See       Sweeney, 767
constitutional scrutiny, so a legitimate question is the extent
                                                                    F.3d at 668 (rational basis review for infringements on non-
to which Jacobson applies with full force today. This is a
                                                                    fundamental rights). At the same time, Jacobson didn't hold
topic of some debate. See, e.g.,    id. at 70 (Gorsuch, J.,         that the government's authority in a pandemic balloons for it
concurring) (“Jacobson didn't seek to depart from normal            do whatever it wants in the name of public safety.
legal rules during a pandemic, and it supplies no precedent
                                                                    Jacobson instead counseled that federal courts should require
for doing so.”);    Calvary Chapel Dayton Valley v. Sisolak,
                                                                    a rational relation to a legitimate interest in public health.
140 S. Ct. 2603, 2608 (2020) (Alito, J., dissenting) (“it is
a mistake to take language in Jacobson as the last word on          See     Jacobson, 197 U.S. at 31;     Cuomo, 141 S. Ct.
what the constitution allows public officials to do during the      at 70 (Gorsuch, J., concurring). That Cuomo imposed
                                                                    heightened scrutiny of the government's interference with
COVID-19 pandemic”);     Big Tyme Inv., LLC v. Edwards,
                                                                    the free exercise of religion—a fundamental right under the
985 F.3d 456, 470-71 and n.3 (5th Cir. 2021) (Willett, J.,
                                                                    First Amendment—was presciently contemplated a century


 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   14
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 18 of 46 Page ID #:666
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


beforehand by Jacobson: a court should intervene if a state                    scientific evidence becomes available,
imposes a regulation that is “beyond all question, a plain,                    and as States have time to craft policies
palpable invasion of rights secured by the fundamental law.”                   in light of that evidence, courts should
                                                                               expect policies that more carefully
   Jacobson, 197 U.S. at 31 (emphasis added). Because
                                                                               account for constitutional rights.
Cuomo involved a fundamental right, a “right[ ] secured
by the fundamental law” under today's jurisprudence, the
court intervened. See     Cuomo, 141 S. Ct. at 67; see also
                                                                     Calvary Chapel, 140 S. Ct. at 2605 (Alito, J., dissenting);
   Glucksberg, 521 U.S. at 721 (Fourteenth Amendment
forbids the government to infringe “fundamental” liberty          accord      Cassell, 458 F. Supp.3d at 993-94 (“courts
interests at all, unless it has narrowly tailored its law to      must remain vigilant, mindful that government claims of
serve a compelling state interest). The Constitution's original   emergency have served in the past as excuses to curtail
meaning should be so enduring.                                    constitutional freedoms.”).


The university seems to argue that Jacobson gave even more        In short, the Constitution doesn't permit the government
deference than rational basis review during a public health       to declare a never-ending public emergency and expand
crisis, but not fairly so; and, even then, Jacobson cannot be     its powers arbitrarily. See        Belcher v. Norton, 497
taken once more too far. See, e.g.,     Big Tyme, 985 F.3d at     F.3d 742, 753 (7th Cir. 2007) (“substantive due process ...
467; ARJN #3 v. Cooper, __ F. Supp.3d __, 2021 U.S. Dist.         affords protection of the individual against arbitrary
LEXIS 22286, 19 (M.D. Tenn. Feb. 5, 2021); Let Them Play          action of government”). Instead, as our country and
MN v. Walz, __ F. Supp.3d __, 2021 U.S. Dist. LEXIS 23485,        communities progress through a pandemic, the government
15 (D. Minn. Feb. 8, 2021); Culinary Studios, Inc. v. Newsom,     must continually update its practices in light of the most
__ F. Supp.3d __, 2021 U.S. Dist. LEXIS 23775, 38-39 (E.D.        recent medical and scientific developments. And a law or
Cal. Feb. 8, 2021); Oakes v. Collier Cnty., __ F. Supp.3d __,     policy should be written with a mindset that medicine and
2021 U.S. Dist. LEXIS 15174, 4 n.4 (M.D. Fla. Jan. 27, 2021);     science, and the circumstances that they create, will evolve,
M. Rae, Inc. v. Wolf, __ F. Supp.3d __, 2020 U.S Dist. LEXIS      and so must the law or policy evolve or be revisited in
                                                                  amendment.
241961, 16 n.25 (M.D. Pa. Dec. 23, 2020);      Denver Bible
Church v. Azar, 494 F. Supp.3d 816, 829 (D. Colo. 2020); AJE      In sum, the law today recognizes Jacobson as a precursor
Enterprise LLC v. Justice, 2020 U.S. Dist. LEXIS 222186, 12       to rational basis review. This is consistent with statements
(N.D. W. Va. Oct. 7, 2020).                                       of many justices who continue to acknowledge Jacobson as
                                                                  good law, albeit with constitutional restraint. 74 Government
Jacobson doesn't justify blind deference to the government
                                                                  action that infringes on the liberty interest here, as in
when it acts in the name of public health or in a pandemic.
For instance, the decision left the door open for people          Jacobson, is subject to rational basis review. See       Sweeney,
with legitimate medical concerns to challenge the vaccine         767 F.3d at 668.
mandate. See       Jacobson, 197 U.S. at 38-39. And the
deference owed to the States during a pandemic or public              3. Defining the Right & Constitutional Analysis.
health crisis under Jacobson doesn't extend indefinitely. See     The students assert a right to refuse the vaccine, saying the
Pritzker, 973 F.3d at 763.                                        mandate infringes on their bodily autonomy and medical
                                                                  privacy. Indiana University throws a challenge flag here. To
                                                                  it, these students are merely saying they have a right to refuse
            [A]t the outset of an emergency, it may               a vaccine so that they may attend college. The university
            be appropriate for courts to tolerate                 says the right being infringed then isn't the right to refuse
            very blunt rules.... [B]ut a public health            a vaccine, but the right to attend college. Indeed, if they
            emergency does not give ... public                    choose to forego college at Indiana University, there is no
            officials carte blanche to disregard the              vaccine requirement. To the university, the students aren't
            Constitution for as long as the medical               being forced to take the vaccination against their will; they can
            problem persists. As more medical and


 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   15
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 19 of 46 Page ID #:667
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


go to college elsewhere or forego college altogether. If this      But in these, and in other cases, this liberty interest has
case were merely that, merely the right to attend university,      remained confined either by duly enacted and constitutional
this state action wouldn't trample on their rights. There is no    state laws or the state's legitimate interests that it had
fundamental or constitutional right to a college education, see,
                                                                   rationally pursued in regulation. See also       Washington
e.g., Charleston v. Bd. of Trustees, 741 F.3d 769, 774 (7th
                                                                   v. Harper, 494 U.S. 210, 221-22 (1990) (prisoner has
Cir. 2013);     Bissessur v. Ind. Univ. Bd. of Trustees, 581       a “significant liberty interest in avoiding the unwanted
                                                                   administration of antipsychotics drugs under the Due Process
F.3d 599, 601 (7th Cir. 2009);    Williams v. Wendler, 530
                                                                   Clause ... [but] no greater right than that recognized under
F.3d 584, 589 (7th Cir. 2008), much less one at a particular
institution.                                                       state law”);     Vitek v. Jones, 445 U.S. 480, 492 (1980)
                                                                   (“Compelled treatment in the form of mandatory behavior
But that's not what this case concerns, and that's not the         modification programs ... was a proper factor to be weighed
liberty at stake. The “unconstitutional conditions doctrine”       by the District Court.... Were an ordinary citizen to be
forbids the university from pulling the rug out from under the     subjected involuntarily to these consequences, it is undeniable
students in a roundabout way. Under this doctrine, argued by       that protected liberty interests would be unconstitutionally
the students as “coercion,” “the government may not deny           infringed absent compliance with the procedures required
a benefit to a person because he exercises a constitutional
                                                                   by the Due Process Clause.”);        Ingraham v. Wright, 430
right.”    Koontz v. St. Johns River Water Mgmt. Dist.,            U.S. 651, 673, 683 (1977) (“Among the historic liberties so
                                                                   protected was a right to be free from, and to obtain judicial
570 U.S. 595, 604 (2013) (citations omitted);         Regan
                                                                   relief for, unjustified intrusions on personal security.... The
v. Taxation with Representation of Wash., 461 U.S. 540,
                                                                   Eighth Amendment's prohibition against cruel and unusual
545 (1983). This doctrine protects constitutional rights “by
                                                                   punishment is inapplicable to school paddlings, and the
preventing the government from coercing people into giving
                                                                   Fourteenth Amendment's requirement of procedural due
them up.”   Koontz, 570 U.S. at 604. It “aims to prevent the       process is satisfied by Florida's preservation of common-law
government from achieving indirectly what the Constitution         constraints and remedies.”)
prevents it from achieving directly.”     Planned Parenthood
of Ind. v. Comm'r, 699 F.3d 962, 986 (7th Cir. 2012).              The rights recognized (or assumed) in these cases weren't
The students say this state actor is denying a benefit—a           “simply deduced from abstract concepts of personal
public university education—because they are exercising a          autonomy.” Glucksberg, 521 U.S. at 725. They were rooted in
constitutional right to refuse a vaccine.                          longstanding common law rules or legal traditions consistent
                                                                   with this Nation's history. See id. The students, quite skillfully
The first step in an unconstitutional condition claim “is          represented in this emergency setting, offer no preliminary
to identify the nature and scope of the constitutional right       record of such historic rules, laws, or traditions that would
arguably imperiled by the denial of a public benefit.” Id. Here,   facilitate the court's announcement, now in mere days from
the Fourteenth Amendment “liberty” at stake is a college           receiving this case, that a right to refuse a vaccine is
student's right to refuse a vaccine, today at this stage of the    anything more than a significant liberty under the Fourteenth
pandemic [Tr. 26, 30-31]. The Supreme Court has assumed            Amendment.
(using its word) and strongly suggested that individuals have
a constitutional right to refuse unwanted medical treatment,       The dearth of this record isn't a passing point. Indeed,
                                                                   both Cruzan and Glucksberg were limited to an individual's
see, e.g., Cruzan v. Director, Missouri Dept. of Health 497        choice related to the refusal of lifesaving subsistence or
U.S. 261, 279 (1990); Glucksberg, 521 U.S. at 720. Cruzan          medical treatment—with no ramifications to the physical
held that a competent individual had a constitutional right        health of others. Vaccines address a collective enemy,
to refuse unwanted lifesaving hydration and nutrition; and         not just an individual one. Indeed, “the elimination of
Glucksberg recognized that an individual had a liberty interest    communicable diseases through vaccination [is] one of the
in refusing unwanted lifesaving medical treatment, though not      greatest achievements of public health in the 20th century,”
any fundamental right to assisted suicide. See     Cruzan, 497        Bruesewitz v. Wyeth LLC, 562 U.S. 223, 226 (2011)
U.S. at 279; Glucksberg, 521 U.S. at 728.                          (Scalia, J.) (citation and quotations omitted), and it continues
                                                                   to be so now in this century. A vaccine is implemented


 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                    16
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 20 of 46 Page ID #:668
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


as a matter of public health, and historically hasn't been
                                                                   See    Glucksberg, 521 U.S. at 721;        Harper, 494 U.S. at
constitutionally deterred from state mandate. See, e.g., Zucht,
                                                                   221-22;     Prince, 321 U.S. at 166-67; Zucht, 260 U.S. at
260 U.S. at 176-77;     Jacobson, 197 U.S. at 30-31.
                                                                   176-77;     Jacobson, 197 U.S. at 30-31.
In the backdrop of the Fourteenth Amendment's ratification
in 1868, for instance, England had already passed its first        Quite separately from this, the Constitution never provides
compulsory vaccination act for smallpox in 1853 (and so            a fundamental right to a collegiate education. Nor does it
                                                                   secure as a fundamental liberty a student's right to attend
had many countries). See        Jacobson, 197 U.S. at 31, n.1.
                                                                   a public university no matter his or her vaccinated status.
Science wasn't absolute or infallible at that time—nor is it
                                                                   The court isn't saying a student doesn't have the right to
today. But the “possibility that the belief may be wrong, and
                                                                   choose. Of course every individual does—subject to the
that science may yet show it to be wrong, is not conclusive;
                                                                   state's reasonable measures designed to pursue legitimate
for the legislature has the right to pass laws which, according
                                                                   ends of disease control or eradication.
to the common belief of the people, are adapted to prevent the
spread of contagious diseases.” Id. at 35. Appreciating the        The students argue that the university's vaccine mandate
relative risks of vaccines, they nonetheless “are effective in     doesn't provide for informed consent. “The notion of
preventing outbreaks of disease only if a large percentage of      bodily integrity has been embodied in the requirement
                                                                   that informed consent is generally required for medical
the population is vaccinated.”     Wyeth, 562 U.S. at 227.
                                                                   treatment.”     Cruzan, 497 U.S. at 269. Informed consent
Added comfort comes from the consistent use of rational            “entails an opportunity to evaluate knowledgeably the options
basis review to assess mandatory vaccination measures. See,
                                                                   available and the risks attendant upon each.”    Canterbury
e.g., Prince v. Massachusetts, 321 U.S. 158, 166-67 (1944)         v. Spence, 464 F.2d 772, 780 (D.C. Cir. 1972). The students
(parent “cannot claim freedom from compulsory vaccination          acknowledge that, for medical products under an EUA like the
for the child more than for himself on religious grounds”          three COVID-19 vaccines, HHS must establish conditions to
and “[t]he right to practice religion freely does not include
                                                                   facilitate informed consent. See      21 U.S.C. § 360bbb-3(e)
liberty to expose the community or the child to communicable
                                                                   (1)(A)(ii). HHS must ensure that individuals taking the
disease or the latter to ill health or death”); Zucht, 260 U.S.
                                                                   vaccine are informed “that the Secretary has authorized the
at 176-77;     Jacobson, 197 U.S. at 30-31; Phillips v. City       emergency use of the product,” “of the significant known and
of New York, 775 F.3d 538, 542-43 (2d Cir. 2015); Workman          potential benefits and risks of such use, and of the extent
v. Mingo Cnty. Bd. of Educ., 419 F. Appx. 348, 355-56 (4th         to which such benefits and risks are unknown,” and “of
Cir. 2011); W.D. v. Rockland Cnty., __ F. Supp.3d __, 2021         the option to accept or refuse administration of the product,
U.S. Dist. LEXIS 33515, 74 (S.D.N.Y. Feb. 22, 2021); Doe v.        of the consequences, if any, of refusing administration of
Zucker, __ F. Supp.3d __, 2021 U.S. Dist. LEXIS 28937, 111         the product, and of the alternatives to the product that are
                                                                   available and of their benefits and risks.” Id.
(N.D.N.Y. Feb. 17, 2021);    Connecticut Citizens Defense
League, Inc. v. Lamont, 465 F. Supp.3d 56, 72 (D. Conn.
                                                                   The students admit that the informed consent requirement
2020); Middleton v. Pan, 2016 U.S. Dist. LEXIS 197627, 20
                                                                   under the EUA statute only applies to medical providers.
(C.D. Cal. Dec. 15, 2016); George v. Kankakee Cmty. Coll.,
                                                                   The university isn't directly administering the vaccine to its
2014 U.S. Dist. LEXIS 161379, 8-9 (C.D. Ill. Oct. 27, 2014),
                                                                   students; instead, it is requiring students to obtain the vaccine
recommendation adopted, 2014 U.S. Dist. LEXIS 160737,
                                                                   from a medical provider and to attest that they have been
1-2;   Boone v. Boozman, 217 F. Supp.2d 938, 954 (E.D.             vaccinated, save for certain exemptions. The students will
Ark. 2002).                                                        be informed of the risks and benefits of the vaccine and of
                                                                   the option to accept or refuse the vaccine by their medical
Given over a century's worth of rulings saying there is no         providers. See id. The university isn't forcing the students to
greater right to refuse a vaccination than what the Constitution   undergo injections. The situation here is a far cry from past
recognizes as a significant liberty, the court declines the
                                                                   blunders in medical ethics like the Tuskegee Study. 75
students’ invitation to extend substantive due process to
recognize more than what already and historically exists.


 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   17
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 21 of 46 Page ID #:669
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


The university is presenting the students with a difficult           six of the eight students here applied for just such a religious
choice—get the vaccine or else apply for an exemption or             exemption and obtained one.
deferral, transfer to a different school, or forego school for the
semester or altogether. But this hard choice doesn't amount          In short, based on this analysis, all roads effectively lead to
to coercion. The students taking the vaccine are choosing it         rational basis review: Jacobson as a precursor to or stand-
among other options, and before the shot reaches their arms,         alone iteration of it, the modern tiers of constitutional scrutiny,
they are made aware of the risks and the option to refuse.           the unconstitutional conditions doctrine, and the First
                                                                     Amendment as applied through the Fourteenth Amendment
One last point before moving on. As a final push, the students       to this state actor. And to this road once traveled the court now
argue that the vaccination requirement violates their free           turns.
exercise of religion. The First Amendment says “Congress
shall make no law ... prohibiting the free exercise” of religion.
U.S. Const. amend. I. The Supreme Court has declared this
                                                                             4. On This Preliminary Record, Non-Exempt
right to exercise religion as fundamental and subject to strict
                                                                           Students Haven't Shown a Likelihood of Success
scrutiny. See     Cantwell v. Connecticut, 310 U.S. 296, 303                 on their Claim that Indiana University Lacks
(1940). But the Constitution also permits general regulations                 a Rational Basis for Its Vaccine Mandate.
that incidentally burden religious practices: the “right of free
exercise does not relieve an individual of the obligation to         Determining that the students have a liberty interest under the
comply with a valid and neutral law of general applicability         Fourteenth Amendment's due process clause doesn't end the
on the ground that the law proscribes (or prescribes) conduct        analysis. See     Cruzan, 497 U.S. at 278. To decide whether
that his religion prescribes (or proscribes).” Employment            the students’ constitutional rights have been violated, or more
Division v. Smith, 494 U.S. 872, 879 (1992) (quotations              appropriately whether they are likely to succeed on such a
omitted). Neutral and generally applicable regulations need          claim, the court must balance their liberty against the relevant
                                                                     state interests in accord with the Constitution. See id. Two
only be supported by a rational basis.    Ill. Bible Colleges        students aren't exempt from the COVID-19 vaccine mandate:
Ass'n v. Anderson, 870 F.3d 631, 639 (7th Cir. 2017).                Natalie Sperazza and Margaret Roth. They assert a right to
                                                                     refuse the vaccine, saying the mandate infringes on their
The vaccine mandate is a neutral rule of general applicability.      bodily autonomy and medical privacy.
It applies to all students, whether religious or not. It doesn't
discriminate among religions. Indeed, the university has             “Stemming the spread of COVID-19 is unquestionably a
chosen to enable the practice of religion by providing
a religious exemption to this vaccination requirement—               compelling interest.”       Cuomo, 141 S. Ct. at 67 (majority
one that the university, on this record, has freely granted          opinion). According to the federal government and the State
to students if they request it, no questions asked. This             of Indiana, a state of emergency persists related to COVID-19,
is consistent with the Constitution. See Nikolao v. Lyon,            all the while restrictions are being scaled back gradually.
875 F.3d 310, 316 (6th Cir. 2017) (religious plaintiff had           Recognizing today's status of this pandemic, neither health
no constitutional right to an exemption from mandatory               professionals, government representatives, nor this court may
vaccination law for public school students, though state             say public health vis-à-vis COVID-19 has waned from being a
provided one); Phillips, 775 F.3d at 543 (state “could               legitimate state interest. Improved it undoubtedly has—today
constitutionally require that all children be vaccinated in          seems a world altogether different from last year—but public
order to attend public school.... [but the State went] beyond        health remains a legitimate interest of the state to pursue.
what the Constitution requires by allowing an exemption              Indiana University too has a legitimate interest in promoting
for parents with genuine and sincere religious beliefs”);            the health of its campus communities—students, and not least
                                                                     the faculty and staff who come daily in contact with them.
see also Workman, 419 F. Appx. at 356;      Whitlow v.
California, 203 F. Supp.3d 1079, 1084 (S.D. Cal. 2016);              The students argue that the pandemic is basically over, but
   Boone, 217 F. Supp.2d at 954. Indiana University adopted          this goes against current proclamations from the Secretary of
a religious exemption, despite a religious-neutral vaccine           Health and Human Services, the Indiana State Department
mandate, which the law views as a matter of grace. Indeed,           of Health, Governor Eric Holcomb, and the CDC, all then



 WESTlAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                       18
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 22 of 46 Page ID #:670
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


supported for institutions of higher learning by the U.S.         It isn't a foregone conclusion that this is overkill. This
Department of Education and the American College Health           pandemic continues to evolve, and medicine and science
Association. 76 In Indiana (and nationally), the trend line       with it. Science is a process in search of fact. One such
remains sharply down (since winter) in terms of both new          moving target is the Delta variant (B.1.617.2). A mere four
cases and deaths, though the recent snapshot of seven-day         days ago Indiana reported 612 COVID cases—the highest
lookbacks proves nearly triple what it was just when this         count in more than six weeks (since May 27, 2021)—that
case commenced. It isn't unreasonable to believe that, absent     health officials attributed largely to the Delta variant and
concerted vaccination, the fall and winter months will prove      the unvaccinated population. Though this daily case count
more arduous than these summer months for the university          is much lower than at the pandemic's height, the CDC,
[Ex. 129 at 32]. Vastly improved, yes; out of the woods we        Indiana's State Department of Health, and epidemiologists
aren't, not on this preliminary record.                           have identified the Delta variant of particular lingering
                                                                  concern. 78 The CDC labeled Delta a “variant of concern”
The students argue that the bell curve that depicts ongoing       in mid-June. 79 Current science shows it more virulent and
cases and deaths from this pandemic's outset mirrors the          transmissible. A peer-reviewed study from scientists (issued
CDC's continuum of pandemic phases that directs more              July 8, 2021) found that the Delta variant has mutations that
conservative measures, not more draconian ones [see, e.g.,        allow it to evade certain natural antibodies, with vaccination
Exs. 212, 222, 230-231]. The students call this pandemic
                                                                  proving the best protection [Ex. 319]. 80 Reports of surges
in the “deceleration” or “preparation” intervals—terms of
art that define its waning stages. Deceleration occurs when       of Delta cases among the 12-29 age group have occurred. 81
state or local health officials rescind community mitigation      For now, Indiana University has reasonably concluded that
measures because no new cases are occurring or are occurring      the safety and public health of its campus communities can be
infrequently; and preparation occurs when the pandemic is         augmented by the vaccines [id.]. See     Gonzales, 550 U.S.
declared ended because evidence indicates that the disease
                                                                  at 163 (citing  Jacobson, 197 U.S. at 30-31) (the law gives
is transitioning to seasonal patterns of transmission [Ex.
                                                                  “wide discretion to pass legislation in areas where there is
231]. The overall trend line may well support a seeming
                                                                  medical and scientific uncertainty”).
deceleration [cf. Exs. 222, 319]; but Indiana University
insisting on vaccinations for its campus communities is
                                                                  Indiana University reasonably believes the vaccine promotes
rationally related to ensuring the public health of students,
                                                                  the safety of not only its students, but that of its entire
faculty, and staff this fall. Even under the university's
                                                                  community. This wasn't (and still isn't) a decision taken
pandemic and infectious disease action levels [Ex. 212],
                                                                  lightly. It wasn't a decision reached overnight. It wasn't a
the university must continue to consult CDC and Indiana
                                                                  decision taken by some fly-by-night committee undetached
State Department of Health standards; and those today favor
                                                                  from the current science, the current progress of the fight
vaccination.
                                                                  against the pandemic, or experience and training in relevant
                                                                  fields of study. The restart committee was led by Indiana
Let's not forget why we are here at this more promising
                                                                  University's Executive Vice President for University Clinical
stage of the pandemic, July 18, 2021. Antibody resistance
                                                                  Affairs and the School of Medicine's Dean. The committee
developed naturally from prior cases has been a contributor
                                                                  consisted of seven MDs, some with additional degrees in
to be sure; but, materially, improvement has come because
                                                                  public health or other PhDs, and others with graduate degrees
of vaccinations—nationally over 161 million complete (over
                                                                  in public health, risk mitigation, law, and ethics [Ex. 300 at
337 million doses) and statewide nearly 3 million complete
                                                                  5]. Of its 15 members, two were deans of public health and
(and over 5.7 million doses). The vaccination campaign
                                                                  others were experts in public health, epidemiology, virology,
has markedly curbed the pandemic. In fact, certain age-
                                                                  and other relevant areas of the health sciences, including
stratified, agent-based modeling of COVID-19 has concluded
                                                                  health equity [Ex. 116 ¶ 23]. The committee met regularly and
that another 279,000 deaths and nearly 1.25 million more
                                                                  considered a wide variety of sources and information [id. ¶
hospitalizations would have occurred by the end of June 2021
                                                                  24].
but for the vaccines. 77 Stemming illness, hospitalizations, or
deaths at the university level hardly proves irrational.          A mere sampling of presentations from committee meetings
                                                                  from December 8, 2020 to April 6, 2021 [Exs. 302-317]



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                19
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 23 of 46 Page ID #:671
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


shows the committee focused on COVID-19 evolution;                 individuals within its campus population known to have
EUA data; reactogenicity data; communications with the             increased risk factors for COVID-19 and determined that
Indiana State Department of Health; CDC guidelines and             over 8,500 faculty and staff remained at increased risk of
updates; university-wide surveillance testing and data; data       complications if they contracted the disease [Ex. 116 ¶ 26],
trends based on vaccinated and unvaccinated individuals;           with the ongoing risk of asymptomatic spread that vaccines
on-campus and off-campus transmission events; morbidity            help address [Ex. 129 at 53-54]. Faculty and staff at Indiana
and mortality figures; efficacy of mitigation efforts on           University who have daily contact with students represent
and off campus; international, national, state, county,            an even broader demographic than just the student body,
and school vaccine uptake data; vaccine efficacy against           and this policy was intended to protect them too. The court
variants; vaccine risk data; vaccine hesitancy surveys and         credits Dr. Carroll and Dr. Beeler over Dr. McCullough on this
campus opinion polling; and policies and requirements              point given their firsthand knowledge of Indiana University's
of other universities across the country [see also Ex.             specific circumstances.
301 ¶ 2]. In addition, four MDs from this committee
presented near-weekly from December 2020 to June 2021              The university's policy has broad support within its
to Indiana University's Executive Academic Leadership              community. As of June 25, 2021, over 42,000 students had
Council, including the President and Executive Vice                received the vaccine; and that number has no doubt grown
Presidents as part of the medical response team's ongoing          [Ex. 116 ¶ 46]. Two university faculty councils—elected
COVID-19 evaluation efforts [Id. ¶ 5]. The process ultimately      representative bodies interested in the quality of learning
filtered through the judgment of the Board of Trustees. This       and student life—issued statements in support [id. ¶ 47].
was a deliberative decision based on a wealth of scientific,       The staff council at Indiana University's main campus in
medical, empirical, and industry-wide data.                        Bloomington likewise endorsed the policy [id. ¶ 49]. The
                                                                   graduate and professional student government also issued a
For the impact of this vaccine mandate, the students focus         resolution supporting the policy [id. ¶ 50]. Eight students
only on the student body; and that is certainly an important       have filed this lawsuit, and perhaps others await this ruling to
part of the analysis here. The students argue that the fatality    decide. Under the circumstances, on this preliminary record,
rate for healthy individuals age 20-49 is far less than            the law respects the right of this university community to self-
older individuals [see, e.g., Ex. 117 at 21-24; Ex. 243].          govern reasonably.
Dr. McCullough calls the mortality rate 0.15 percent [Ex.
241 ¶ 3]. He testifies that 16 deaths of young adults (aged        To that point, no one has argued that Indiana University's
18-29) occurred in 2020, but none thus far in 2021 [Ex. 117        policy is ultra vires. Indiana's General Assembly endowed
¶ 34]. The students point out that the university's student        the university's Board of Trustees to act in the “best interests
body had one death last year [id. ¶ 25]. Indiana University        of the state and the state educational institution,” Ind. Code
reasonably views a 0.15 percent death rate as unacceptable         § 21-40-3-1(b), including the power “to prevent unlawful or
for its communities, particularly given the safe preventative      objectionable acts that ... violate the reasonable rules and
measure of a vaccine [Ex. 319 ¶ 4]. At approximately               standards of the [university] designed to protect the academic
90,000 students, that rate would risk 135 student lives, not       community from ... conduct presenting a serious threat to
accounting for other mitigation efforts to the better or those     person or property of the academic community,” Ind. Code
with immunocompromising conditions to the worse. The               § 21-39-2-3(b). The university remains answerable to the
university's student population is not a homogenous group of       legislature, particularly its coffers.
just young healthy adults [id.].
                                                                   The Indiana General Assembly has prohibited a vaccine
In addition, the student's position overlooks the larger Indiana   passport in this state, but not a vaccine requirement. See
University community. Dr. McCullough, in fairness, takes           Ind. Code § 16-39-11-5. Still, in assessing the reasonableness
a wider snapshot yet, pointing to a longitudinal serosurvey        of vaccination mandates, the law considers underlying
(blood sampling) of community residents near Pennsylvania
                                                                   legislative authority. See Zucht, 260 U.S. at 175;   Jacobson,
State University suggesting that students’ return in August
2020 had limited transmissible effect on the local community       197 U.S. at 12-13; see also Washington, 494 U.S. at 221-22
                                                                   (recognizing liberty interest under both state's policy and due
[Ex. 117 ¶ 29-30]. 82 But Indiana University's perspective
                                                                   process clause, but “no greater right than that recognized
was more intimate. The university analyzed the number of



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   20
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 24 of 46 Page ID #:672
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


under state law”). On this preliminary record, Indiana            that younger people have a “higher probability” of facing
University faces still an “objectionable” and “serious threat”    issues with COVID-19 infection than after vaccination [id.
to the “academic community” that its vaccination policy seeks     78]. All vaccine manufacturers conducted Phase 3 trials for
reasonably to address for campus health. See Zimmerman v.         EUA that never revealed the risks the students have presented
Bd. of Trustees of Ball State Univ., 940 F. Supp.2d 875, 890-91   [id. 79].
(S.D. Ind. 2013) (defining “objectionable”). This is consistent
with the Fourteenth Amendment.                                    Since then, reports have shown the risk of myocarditis
                                                                  (heart inflammation), while present and something worthy
Focusing on just mortality risk from COVID-19 leaves out          of continued investigation, to be seemingly rare—one study
much of the debate. Dr. McCullough and Dr. Beeler (with           suggesting the risk is about eight in one million and the
Dr. Carroll), for instance, offer competing views on the risks    other study suggesting the risk is about twenty in one
of the novel coronavirus and the risks of the vaccines [Exs.      million. 86 This issue has garnered increasing attention. The
                    83
115-117, 222, 319]. This is precisely the debate of medical       FDA reported CDC data (through May 31, 2021) of 475
professionals that state policymakers, including authorized       cases of myocarditis (heart inflammation) and pericarditis
arms of the state, are best suited to resolve in setting policy   (inflammation of membrane around heart) in vaccinated
for constituents, including here for the students at Indiana      individuals age 30 and younger [Ex. 117 ¶ 49]. 87 This
University.                                                       data came from the Vaccine Adverse Event Reporting
                                                                  System (VAERS)—anecdotal data that, while important
Without vaccination, college-aged students remain at risk for     to analyze, requires further investigation before drawing
serious long-term complication from COVID-19, including
prolonged debilitating symptoms that interfere with normal        conclusions. See, e.g.,  Rider v. Sandoz Pharm. Corp.,
life such as myocarditis, reduced aerobic capacity, and brain     295 F.3d 1194, 1199 (11th Cir. 2002) (“case reports alone

damage [Ex. 319 ¶ 5]. 84 Long COVID remains a studied             ordinarily cannot prove causation”); Glastetter v. Novartis
phenomenon. With Indiana reporting that individuals aged          Pharms. Corp., 252 F.3d 986, 989-90 (8th Cir. 2001) (“causal
20-29 have had more positive cases than any other age             attribution based on case studies must be regarded with
demographic [Ex. 115 ¶ 14], and with more than 260,000            caution”). 88 Still, on June 24, 2021, a CDC safety panel
cases linked to American college and universities since           reported a “likely association” in young adults from mRNA
January 1, 2021 [id. ¶ 17], this proves still a legitimate        COVID-19 vaccines and myocarditis and pericarditis, though
risk. 85 Focusing only on mortality disregards the serious        it emphasized that it remained rare and typically mild, with
compromise to the quality of life that face some students who     the benefits of the vaccine still outweighing the risks [Ex.
contract the virus [see also id. ¶ 10-11].                        117 ¶ 51]. 89 This assessment of heart inflammation's rarity
                                                                  and the overarching benefits of the vaccines has a bench
The students say the risks of the vaccine, especially at          of current medical support on this record, 90 again giving
this stage and to their age group, outweigh any benefits a        Indiana University a rational connection between its mandate
vaccine might confer. These argued risks include myocarditis,     and its aim of campus health. This proves no less true when
clotting, death, and others [Ex. 117 ¶ 48-49]. Some of these      contracting COVID-19 (without the vaccine) already presents
concerns are easier to assuage based on current science than      a risk of myocarditis [Ex. 319 ¶ 5]. No one should blithely
others—and the court isn't the final arbiter of an evolving       dismiss the call for further investigation, but the students’ case
science, only of the law. The court must base today's decision    isn't strong today.
on the snapshot of this preliminary record alone. It answers
the question only whether the students have made a strong         The students argue the temporal association of these risks,
showing that Indiana University failed to act reasonably in       but just because the rooster crows doesn't mean he caused the
achieving campus health to warrant the extraordinary remedy       sun to rise. A close review of Dr. McCullough's testimony
of a preliminary injunction.                                      reveals a true failing. Even he, the students’ own tendered
                                                                  expert, a credentialed and board-certified physician in internal
That said, Dr. Beeler concludes that with millions of people      medicine and cardiovascular disease, stops short of declaring
getting the vaccine, experts “have [a] much tighter lens than     a causative link between any vaccine and myocarditis. He
we normally would for any other vaccine in history to identify    uses soft and inconsequential language, calling his suspicion
some of those extremely rare concerns” [Ex. 128 at 80], and


 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   21
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 25 of 46 Page ID #:673
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


“possible” and “unpredictable” [Ex. 117 ¶ 48, 73], not            medical basis for drawing its conclusion. Indeed, when the
probable or causative to a reasonable degree of medical           court asked counsel at oral argument what the basis was for
certainty. See Harris v. Owens-Corning Fiberglas Corp., 102       it, he too could offer no explanation [Tr. 34-37]. And more to
F.3d 1429, 1433 (7th Cir. 1996) (“mere possibility of ...         the point, Dr. McCullough again stops short of testifying that
causation is not enough”). He says he has examined college-       any one reported death in VAERS was caused by a vaccine,
age patients with myocarditis after a vaccine injection [Ex.      despite this interim abstract [Ex. 117 at 21-26]. The students
117 ¶ 59], but once again never testifies that one was caused     thus haven't presented evidence today demonstrating Indiana
                                                                  University's decision was irrational in pursuing its goal of
by the other. See     Ervin v. Johnson & Johnson, Inc.,
                                                                  campus health.
492 F.3d 901, 904–05 (7th Cir. 2007) (“mere existence of
a temporal relationship between taking a medication and
                                                                  The CDC has explored this issue as well and seems to have
the onset of symptoms does not show a sufficient causal
                                                                  marshaled data, at this time, that any risk of death is rarer than
relationship”).
                                                                  the risk of death from a young adult COVID-19 infection.
                                                                  According to the CDC, 25,038,458 individuals aged 18-29
With ever evolving COVID-19 science, more will be known
                                                                  have been given their first dose of the vaccine as of July
tomorrow, next month, and next year; but a courtroom is
                                                                  18, 2021, with VAERS reporting a total of 68 deaths, or
no place for guesswork today, even if well-inspired. See
                                                                  approximately 0.00027 percent, if in fact any are related. 93
   Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579,
                                                                  Alternatively, of the 6,174,415 cases of COVID-19 in this
590 (1993);       Rosen v. Ciba-Geigy Corp., 78 F.3d 316,         age group, 2,732 died, or approximately a 0.04 percent. 94 In
319 (7th Cir. 1996); Constructora Mi Casita v. NIBCO, Inc.,
                                                                  balancing the risks, 95 Indiana University wasn't irrational in
448 F. Supp.3d 965, 970-71 (N.D. Ind. 2020). Dr. Beeler
                                                                  favoring the route that promoted greater safety for its students.
testifies that “there is no proof of causation between the
vaccination and myocarditis” [Ex. 115 ¶ 69]. The court gives
                                                                  The experts disagree over the relative risk of asymptomatic
Dr. McCullough's testimony little weight on this record. 91       transmission (and indeed over many scientific conclusions),
These statements are made with considered humility. The           with the students contending that transmission from
court isn't deciding causation today to be sure. At the           asymptomatic infections is “trivial and inconsequential” [Ex.
same time, the students haven't marshaled strong evidence
                                                                  117 ¶ 26-27], 96 and the university pointing to its own
that would call into legitimate question the reasonableness
                                                                  experience and national trends indicating that asymptomatic
of the university's actions, or to meet their burden of an
                                                                  transmission is “certainly still very possible” [Ex. 115 ¶
extraordinary remedy of a preliminary injunction.
                                                                  52]. 97 As with any new pathogen, scientific understandings
The students return to VAERS to discuss the risk of death         of the character and risks of transmission are ever evolving,
from the vaccines. Dr. McCullough says VAERS reported             but a review of the balance of the current peer-reviewed
6,136 deaths after vaccines as of June 18, 2021 [Ex. 117 ¶        research and other literature presented by the parties suggest
45]. He says VAERS received more adult death reports from         that asymptomatic transmission, while less prevalent than
COVID-19 vaccines than all other vaccines combined [id.].         symptomatic transmission, routinely occurs. Naturally, this
The students offer an interim abstract from clinically trained    conclusion may change as scientists continue to study the
reviewers that considered the VAERS data as of April 2021,        virus and population transmission events.
who grouped the reports as those where the vaccine was most
likely not a factor, where it may have been, and where it was     Other risks exist or may become known. For instance, the
                                                                  FDA warns of the potential for blood clots, reported the
the most likely factor [Ex. 254]. 92 Of the 250 deaths reported
at the time, the reviewers concluded that 13 deaths were most     most in females ages 18-49, but calls this risk “remote.” 32
likely caused by vaccines, noting that these individuals had      Just four days ago, the FDA added a warning to its fact
strong reactions soon after vaccination and died the same day     sheet for the Janssen COVID-19 vaccine that Guillain-
or during the next couple days [id.], though again temporal       Barré syndrome (a neurological disorder in which the body's
                                                                  immune system damages nerve cells and causes muscle
anecdotes like these aren't as telling. See  Ervin, 492 F.3d      weakness and sometimes paralysis) has occurred in some
at 904–05. They warrant further investigation to be sure; but     people who have received the vaccine. The FDA calls this
in close review this interim abstract offers no scientific or
                                                                  risk “very low.” 98 In contrast, Dr. Beeler testifies that brain


 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   22
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 26 of 46 Page ID #:674
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


damage proves a risk from COVID-19 without a vaccine [Ex.
                                                                  by the public health emergency.    21 U.S.C. § 360bbb-3(c)
319 ¶ 5], as do several neurological diagnoses, particularly
                                                                  (2). Further, there must be “no adequate, approved, and
for those hospitalized by a COVID-19 infection. 99 The risks      available alternative to the product” and the product must
aren't all one-sided, but the wealth of data and studies on       comport with “other criteria as the Secretary may by
which Indiana University has relied makes the likelihood that
                                                                  regulation prescribe.”     21 U.S.C. § 360bbb-3(c)(3)-(4).
the students will prevail on their claim here quite low.

                                                                  In addition to these criteria, HHS must ensure medical
Don't forget that vaccines generally aren't without medical
                                                                  providers are informed of the product's EUA status, the
risks. In 1993, the Indiana General Assembly required that
                                                                  “significant known and potential benefits and risks of the ...
all public university students receive vaccinations for five
                                                                  product, and of the extent to which such benefits and risks
conditions, see      Ind. Code § 20-12-71-11, which it later      are unknown,” and the availability, risks, and benefits of
amended in 2007 to add one more, see Ind. Code § 21-40-5-2.
                                                                  alternative products.     21 U.S.C. § 360bbb-3(e)(1)(A)(i)
Today that required list covers diphtheria, tetanus, measles,
                                                                  (I)-(III). HHS must ensure that individuals who receive
mumps, rubella, and meningococcal disease. Early diphtheria
                                                                  the product are informed of the product's EUA status,
vaccines began in the 1920s, with more recent vaccines being
                                                                  the “significant known and potential benefits and risks of
developed in the 2000s. Tetanus vaccines were introduced
                                                                  such use, and of the extent to which such benefits and
in the late 1940s. The first measles vaccine was developed
                                                                  risks are unknown,” and “of the option to accept or refuse
in 1963, with the MMR vaccine licensed for use in 1971.
                                                                  administration of the product, of the consequences, if any, of
The MMRV vaccine (which protects against measles, mumps,
                                                                  refusing administration of the product, and of the alternatives
rubella, and varicella) was licensed in 2005 per the CDC. The
                                                                  to the product that are available and of their benefits and
first meningitis vaccine was licensed in 1974 in the United
States, but more modern vaccines were licensed in 2005,           risks.”    21 U.S.C. § 360bbb-3(e)(1)(A)(ii)(I)-(III). For
2012, and then 2015. Risks of these vaccines are varied,          these reasons, those who go to get these vaccines receive fact
including more minor issues of fever or headache to more          sheets from the FDA.
serious concerns of seizure or death, though frequently low
risks.                                                            The impetus behind issuing an EUA, as opposed to going
                                                                  through the process for full FDA approval, comes from the
To be sure, EUA of the COVID-19 vaccines occurred on a            urgency required. The standard process for vaccine approval
tighter timetable and has existed only since December 2020        requires a manufacturer to demonstrate compliance with
and February 2021. The students thus voice concerns about
                                                                  statutory, regulatory, and agency standards. See      42 U.S.C.
the experimental nature of the vaccines, though their counsel
assures that their suit will persist even if the FDA grants the   § 262(j);    21 U.S.C. § 355(b)(1)(A); 21 C.F.R. §§ 601.2(a),
vaccine manufacturers full approval. Not all EUAs are equal,         600.3(n), (p). Among other things, a manufacturer must
and the one required for COVID-19 vaccines was more robust        conduct various studies, including clinical trials, to prove that
than usual.
                                                                  the vaccine is safe for use and is effective.      21 U.S.C. §
For an EUA to issue, the U.S. Department of Health and            355(b)(1)(A)(i); 21 C.F.R. § 600.3(s). These trials must be
Human Services (HHS) must first conclude that the biological      complete before an application can be submitted; indeed for
threat identified in the emergency declaration “can cause         COVID-19, the FDA requires manufacturers to collect and
a serious or life-threatening disease or condition[.]”       21   include any data from severe adverse events for six months
U.S.C. § 360bbb-3(c)(1). Additionally HHS must conclude,          after the trials conclude. 100 Though this process is designed
“based on the totality of scientific evidence available to the    to ensure safe vaccines for public use, it can take an average of
Secretary, including data from adequate and well-controlled       ten years to go from a mere idea to an approved vaccine. 101
clinical trials, if available, it is reasonable to believe” the   This can occur more quickly too; indeed, just two days ago,
new product is effective in diagnosing, treating, or preventing   the FDA granted priority review of one vaccine, reportedly
the disease and “the known and potential benefits of the          meaning that full approval from the FDA could come as soon
product ... outweigh the known and potential risks of the
                                                                  as early next year. 102
product, taking into consideration the material threat posed”



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  23
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 27 of 46 Page ID #:675
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


On the other hand, as opposed to waiting until clinical            trial to demonstrate effectiveness of the vaccine to support
trials conclude, an EUA allows a manufacturer to apply             licensure and to continue safety assessments[.]” 43
using interim clinical trial data, and the data need only
demonstrate the product “may be effective” and the known           Although the FDA directs manufacturers to present evidence
and potential benefits outweigh the known and potential            of efficacy that meet the standards necessary to receive
risks. 103 Additionally, distribution and testing can occur        full approval, 43 a key distinction between EUA and full
                104
simultaneously.     Although at first blush, the efficiency        approval remains. To receive full approval for a COVID-19
of an EUA may seem to risk the greater surety of safety            vaccine, a manufacturer must monitor and submit evidence
and efficacy, the statute anticipates the FDA will impose          of “serious and other medically attended adverse events in
                                                                   all study participants for at least 6 months after completion
additional obligations beyond those enumerated. See          21
U.S.C. § 360bbb-3(e)(1)(B).                                        of all study vaccinations.” 110 However, for an EUA, the
                                                                   manufacturer may submit its safety data based on a median
In October 2020, the FDA released industry guidance                two-months follow-up for every individual who completed
detailing the benchmark criteria for a COVID-19 vaccine            the vaccine regimen. 111 The FDA concluded that a “2-
to receive an EUA. 105 Though not legally binding, 106 the         month median follow-up (meaning that at least half of vaccine
industry guidance acknowledged that a COVID-19 vaccine             recipients in clinical trials have at least 2 months of follow-
was a “complex biological product[ ] ... intended to be            up) after completion of the full vaccination regimen will
administered to millions of individuals, including healthy         allow identification of potential adverse events that were not
people, to prevent disease ... [and has] the potential for broad   apparent in the immediate postvaccination period and will
                                                                   also provide greater confidence in their absence, if none are
use under an EUA.” 107 Because the virus would only be
overcome through the sweeping immunity of the American             observed.” 112 Based on its experience with vaccine studies
public, the FDA informed manufacturers that approval would         and approvals, the FDA concluded that “adverse events
be given to those EUA applications that went beyond the            considered plausibly linked to vaccination generally start
safety and efficacy requirements prescribed by statute, and        within 6 weeks after vaccine receipt,” regardless of the type of
also expected manufacturers to consult with the FDA on             vaccine received, and thus the median two-month follow-up
the various non-clinical components of vaccine development         was justified “by extensive historical experience with adverse
                                                                   events after vaccination, the need for a vaccine to address the
and distribution as the clinical trial progressed. 108 The FDA
                                                                   current pandemic, and the magnitude of vaccine effectiveness
wanted the same level of efficacy data as for full approval,
                                                                   that will be required to support a favorable benefit–risk profile
enough safety data to justify providing the vaccine to healthy
individuals, and confirmation of the technical procedures and      for use of a Covid-19 vaccine under an EUA.” 111 Thus, in
                                                                   setting these stringent expectations, the FDA invited EUA
verification steps necessary to support full approval. 109
                                                                   applications only for vaccines positioned well to receive full
Thus, manufacturers were expected to submit “adequate              approval. 113
manufacturing information to ensure its quality and
consistency” as well as “data from at least one well-              The statute grants the agency flexibility to impose additional
designed Phase 3 clinical trial that demonstrates the vaccine's    requirements necessary to meet the safety and efficacy
safety and efficacy in a clear and compelling manner”—             concerns despite the urgency of a public health emergency.
a heightened bar from the “may be effective” standard              The agency understood that a vaccine designed to be
prescribed by statute—while still allowing the manufacturers       given to hundreds of millions of Americans, healthy and
                                                                   otherwise, required significant safety and efficacy data for
to complete their trials for full authorization. 43 The FDA
                                                                   approval. The consequences of skimping on these steps,
“strongly encourage[d]” manufacturers to provide interim
                                                                   or even adhering to the statutory-minimum requirement of
data and analyses before applications were submitted, and
                                                                   potential effectiveness, was too great; so the FDA directed
noted that requirements described were “essential to ensure
                                                                   manufacturers to present evidence of efficacy that led to
that clinical development of a COVID-19 vaccine has
                                                                   standards necessary to receive full approval. And true,
progressed far enough that issuance of an EUA for the vaccine
                                                                   though the safety follow-up necessary to receive an EUA
would not interfere with the ability of an ongoing Phase 3
                                                                   is much shorter than would otherwise be required, the
                                                                   FDA made this conclusion based on its expert assessment


 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   24
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 28 of 46 Page ID #:676
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


and experience that significant latent negative outcomes          it has gone above what others have done doesn't make it
associated with vaccinations traditionally occur within six       unreasonable. Indeed, universities are unique places, with lots
weeks of receipt. 114                                             of people gathered and living together in close quarters for
                                                                  months at a time. That Indiana University's mandate goes
Indiana University closely considered the FDA's EUA               beyond what other public universities in Indiana have done
requirements when adopting its policy. The specialists on         doesn't compel a finding that this policy is unreasonable;
the university restart committee appreciated that all three       indeed, other universities in the state have mandated the
COVID-19 vaccines had been “studied in robust multi-              vaccine, and many others around the country have too.
centered, international, randomized-controlled trials and
proven both effective and safe in millions of people” [Ex.        Indiana University is following the recommendations of other
115 ¶ 60; see also Ex. 115 ¶ 24, 61-69]. These specialists        well-established agencies, including the Centers for Disease
explained that the EUA vaccines had been based on                 Control, U.S. Department of Education, and the Indiana State
technology that has been studied for decades [id. ¶ 87].          Department of Health. These are reliable sources to assess the
Though even “small differences in chemical structure can          reasonableness of measures implemented, though the court
sometimes make very large differences in the type of              must be cautious not to expand the guidance beyond what
                                                                  it says. See United States v. Newton, 996 F.3d 485, 489 (7th
toxic response that is produced,”   McClain v. Metabolife
Intern, Inc., 401 F.3d 1233, 1246 (11th Cir. 2005); accord        Cir. 2021);      Mays v. Dart, 974 F.3d 810, 823 (7th Cir.
                                                                  2020), cert. filed. To be sure, the CDC doesn't recommend
t  Glastetter, 252 F.3d at 990, much like the FDA,                that schools “mandate” the vaccine—a point the students
the university concluded that campus safety reasonably            make—but such a recommendation isn't consistent with the
outweighed any lingering risks with the vaccines. This wasn't     CDC's purview, which is to act as an informative agency. At
just any ordinary EUA process, but EUA on proverbial              the same time, the university's policy isn't inconsistent with
steroids. The university reasonably concluded that the            the CDC's recommendations. The CDC says institutions of
“benefit dwarfs the potential rare risks” [Ex. 115 ¶ 87].         higher learning “can return to full capacity in-person learning,
                                                                  without requiring or recommending masking or physical
Progress has been made because of the vaccine, not despite        distancing for people who are fully vaccinated” [Ex. 116 ¶
it. To the extent that lingering medical and scientific debate    12]. The CDC's guidance to universities is that “[v]accination
remain on this record, the court remains resolved that Indiana    is the leading prevention strategy to protect individual from
University has acted reasonably here in pursuing public health
                                                                  COVID-19 disease and end the COVID-19 pandemic.” 117
and safety for its campus communities [cf. Exs. 115, 116]. 115    This will enhance the student body's opportunities, allowing
See   t Gonzales, 550 U.S. at 163 (state legislatures have        them to have a more fulfilling college experience.
“wide discretion to pass legislation in areas where there is
medical and scientific uncertainty”); Zucht, 260 U.S. at 176      Vaccination helps the university get to herd immunity. As
(“municipality may vest in its officials broad discretion in      its expert, Dr. Beeler, has said, COVID-19 vaccination is an
matters affecting the application and enforcement of a health     important tool to help stop the pandemic because widespread
law”).                                                            vaccination will help achieve “herd immunity,” which is when
                                                                  enough people in a community are sufficiently protected from
Today, Indiana University has a rational basis to conclude that   COVID-19 to stem its spread [Ex. 115 ¶ 19-20]. 118 To be
the COVID-19 vaccine is safe and efficacious for its students.    sure, experts debate whether herd immunity is achievable for
The vaccine has been used on about 157 million Americans;         COVID-19 [Ex. 115 ¶ 21], but Indiana University rationally
and data now about eight months later, though it will grow        believes vaccination is the leading prevention strategy to
more robust in years to come, is considerable and shows major     protect individuals from COVID-19 disease. According to
side effects are rare. Much like over 500 universities and        Dr. Beeler, “Indiana has not reached herd immunity” [Ex.
colleges in the United States that have done the same, 116        115 ¶ 43; see also Exs. 128 at 60, 129 at 23]. As Dr.
Indiana University reasonably relies on the vaccine as a          Beeler explains, “immunity is not static with this virus, and
measure to return to normal school functioning. The students      things do change specifically as it relates to variants of
say the mandate is unreasonable because no other Indiana          concern.... The longer that the coronavirus remains in the
government agency mandates the vaccine. But just because          population, each vulnerable individual that gets infected is the



    WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               25
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 29 of 46 Page ID #:677
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


opportunity for further mutations in the virus. And eventually,   master of her own complaint,” and that courts shouldn't
just by evolutionary theory, the virus will develop ways to
                                                                  read unalleged assertions into a complaint.     Thornley v.
bypass the current immune stress” [Ex. 128 at 61]. The
                                                                  Clearview AI, Inc., 984 F.3d 1241, 1246 (7th Cir. 2021); see
mutability of COVID-19 remains higher than other conditions
addressed by a single vaccine, like measles, mumps, and           also     Caterpillar, Inc. v. Williams, 482 U.S. 386, 398-99
rubella [id. at 151-52]. With the variants of concern affecting   (1987). The complaint isn't so narrowly pleaded. It gives fair
recent numbers, and based on Dr. Beeler's well-reasoned           notice that the students are challenging the vaccine mandate
explanation, the court tends not to credit Dr. McCullough's       and the policy's additional requirements. See Fed. R. Civ. P.
viewpoint that herd immunity has already been achieved.           8(a)(2);    Bell Atl. Corp. v Twombly, 550 U.S. 544, 555
                                                                  (2007).
Overall, the students’ arguments amount to disputes over
the most reliable science. But when reasonable minds              Indiana University's vaccine mandate is multifaceted. It
can differ as to the best course of action—for instance,          requires all students, faculty, and staff to receive a
addressing symptomatic versus asymptomatic virus spread           COVID-19 vaccine and report their vaccination status, or
or any number of issues here—the court doesn't intervene          to obtain an exemption and comply with the additional
so long as the university's process is rational in trying to      requirements. The university lumps the various parts of this
achieve public health. See, e.g., Phillips, 775 F.3d at 542       mandate under a general “COVID-19 vaccine requirement”
(“plaintiffs argue that a growing body of scientific evidence     umbrella. For instance, on Indiana University's “frequently
demonstrates that vaccines cause more harm to society than        asked questions” page about its COVID-19 vaccination
good, but as Jacobson made clear, that is a determination         requirement, the section provides that vaccinations are
for the [policymaker], not the individual objectors”). There      required, the deadlines for such vaccinations, the need for
is a rational basis for making distinctions here. No student,     students to report vaccination status, the exempted categories,
including those not yet exempt, have shown that Indiana           and the additional requirements imposed on exempted
University's vaccine mandate as applied to them violates          students, along with the consequences for failing to get a
rational basis review. The court thus denies their request to     vaccine [Ex. 118 at 3-6].
enjoin it preliminarily.
                                                                  Because the students challenge the additional requirements
                                                                  under substantive due process, the court again begins by first
     5. On This Preliminary Record, Exempt Students               examining the specific right they assert. See Doe, 377 F.3d
   Haven't Shown a Likelihood of Success on their Claim           at 768. These students argue that they have rights to refrain
   that Indiana University Lacks a Rational Basis for Its         from wearing a mask and to refuse nasal testing. But there
    Vaccine Policy, Including Additional Requirements.            is no fundamental constitutional right to not wear a mask.
                                                                  Kelly v. ImagineIF Library Entity, 2021 U.S. Dist. LEXIS
Six students are exempt from the vaccination mandate but
                                                                  111958, 8 (D. Mont. June 15, 2021); Whitfield v. Cuyahoga
challenge the additional measures of mask wearing, testing,
                                                                  Cnty. Pub. Library Found., 2021 U.S. Dist. LEXIS 92944, 4
and social distancing: Ryan Klaassen (Ex. 100 ¶ 180-81),
                                                                  (N.D. Ohio May 17, 2021); Denis v. Ige, __ F. Supp.3d __,
Jaime Carini (¶ 182-95), Macey Policka (¶ 207-08), Daniel
                                                                  2021 U.S. Dist. LEXIS 91037, 14 (D. Haw. May 12, 2021);
Baumgartner (¶ 196-200), Ashlee Morris (¶ 201-04), and
                                                                  W.S. by Sonderman v. Ragsdale, __ F. Supp.3d __, 2021 U.S.
Seth Crowder (¶ 205-06). Collectively, they argue that
                                                                  Dist. LEXIS 98185, 5 (N.D. Ga. May 12, 2021); Forbes v.
these requirements, oft-used over the last year, infringe on
                                                                  City of San Diego, 2021 U.S. Dist. LEXIS 41687, 11 (S.D.
their bodily autonomy, medical privacy, religious beliefs,
                                                                  Cal. Mar. 4, 2021); Stewart v. Justice, __ F. Supp.3d __, 2021
and essentially become a “scarlet letter” targeting them
                                                                  U.S. Dist. LEXIS 24664, 20 (S.D. W. Va. Feb. 9, 2021); Oakes
for bullying and scorn from their peers for their medical
                                                                  v. Collier Cnty., 2021 U.S. Dist. LEXIS 15174, 4 (M.D. Fla.
conditions or religious beliefs. 119                              Jan. 27, 2021); Shelton v. City of Springfield, 497 F. Supp.3d

Indiana University first challenges this argument on a            408, 414 (W.D. Miss. 2020); see also        Ryan v. Cnty. of
procedural ground. It says these students failed to challenge     DuPage, 45 F.3d 1090, 1092 (7th Cir. 1995) (no constitutional
its masking or testing policies in their complaint. They cite     right to wear a mask); United States v. Berglund, 2021 U.S.
to the well-known legal principle that “a plaintiff is the        Dist. LEXIS 78476, 2 (D. Minn. Apr. 23, 2021) (“Courts



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 26
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 30 of 46 Page ID #:678
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


have repeatedly found that requiring participants at trial to        mandate contains an early reference to religion by way of
wear face masks due to the COVID-19 pandemic does not                exemption; but this isn't used to burden religion, but instead
violate a criminal defendant's constitutional rights.”). 120 Nor     gives those of religious conviction the benefit of freely
is there a fundamental constitutional right to not be tested for a   practicing their religious conviction to refuse the vaccine.
virus before entering a place of public accommodation. Aviles        See    Listecki v. Official Comm. of Unsecured Creditors,
v. De Blasio, 2021 U.S. Dist. LEXIS 38930, 50 (S.D.N.Y.              780 F.3d 731, 744 (7th Cir. 2015) (“A benefit to religion
Mar. 2, 2021); see also Webb v. Johnson, 2021 U.S. Dist.             does not disfavor religion in violation of the Free Exercise
LEXIS 95392, 13 (D. Neb. Mar. 2, 2021) (D. Neb. May 19,
                                                                     Clause.”); see also    Smith, 494 U.S. at 888 (Scalia, J.) (no
2021) (prisoner had no fundamental right to refuse having
                                                                     exemption required). The students who received the religious
his temperature taken); Wilcox v. Lancour, 2021 U.S. Dist.
                                                                     exemption are subject to the same extra requirements as those
LEXIS 11968, 23-24 (W.D. Mich. Jan. 22, 2021) (prisoner
                                                                     who receive the medical exemption.
had no fundamental right to refuse a nasal passage test for
COVID-19); Little Rock Family Planning Servs. v. Rutledge,
                                                                     One may well applaud the university for going beyond what
458 F. Supp.3d 1065, 1074 (E.D. Ark. 2020) (applying
                                                                     the constitution requires: courts have consistently held that
Jacobson to uphold requirement that women obtain negative
                                                                     schools that provided a religious exemption from mandatory
COVID-19 test before medical procedure).
                                                                     vaccination requirements did so above and beyond that
                                                                     mandated by the Constitution. See Nikolao, 875 F.3d at
The court declines the students’ invitation to expand
                                                                     316; Phillips, 775 F.3d at 543; Workman, 419 F. Appx. at
substantive due process rights to include the rights not to wear
a mask or to be tested for a virus. These aren't rights so “deeply   356;     Whitlow, 203 F. Supp.3d at 1084;       Boone, 217
rooted in this Nation's history and tradition” and so “implicit      F. Supp.2d at 954. What the students request now is a
in the concept of ordered liberty” such that “neither liberty nor    religious exemption from the religious exemption, but Indiana
justice would exist if they were sacrificed.”     Washington         University has no obligation to provide this. See          Smith,
v. Glucksberg, 521 U.S. 702, 721 (1997) (quotation omitted);         494 U.S. at 879.
Khan v. Bland, 630 F.3d 519, 535 (7th Cir. 2010). These aren't
issues of fundamental constitution import, but often transient       On this record, the court finds no merit in the students’
and trivial inconveniences.                                          contention that wearing masks essentially labels them with a
                                                                     “scarlet letter” that targets them for religious bullying. Indiana
But wait, certain students say: mask wearing and testing             University has both medical and religious exemptions, and
violates their religion. The First Amendment says “Congress          the same requirements are imposed on both groups. There is
shall make no law ... prohibiting the free exercise” of              no evidence that any exempted person must reveal publicly
religion. U.S. Const. amend. I. The right to exercise religion       which exemption they obtained. Wearing masks thus doesn't
                                                                     signify to others that the individual religiously objects to the
is fundamental. See       Cantwell v. Connecticut, 310 U.S.
                                                                     vaccination; they could fall within either exempted category,
296, 303 (1940). As a fundamental right, it would trigger
                                                                     or they could be a vaccinated individual who chooses to
strict scrutiny, but the Supreme Court has held that general
                                                                     take the extra (and unrequired) precaution to wear a mask. A
regulations that have the effect of incidentally burdening
                                                                     student wearing a mask may well just be precautious in light
religious practices in general and neutral ways need only be
                                                                     of COVID-19 variants or because of immunosuppressing
rationally supported by the state. “[T]he right of free exercise
                                                                     conditions. This record is devoid of any evidence of bullying
does not relieve an individual of the obligation to comply
                                                                     or discrimination.
with a valid and neutral law of general applicability on the
ground that the law proscribes (or prescribes) conduct that
                                                                     To be sure, there are some unique circumstances when
his religion prescribes (or proscribes).”     Smith, 494 U.S. at     wearing a mask could negatively impact the student's
879 (quotation omitted); accord     Ill. Bible Colleges Ass'n        educational experience. For example, Jaime Carini is
v. Anderson, 870 F.3d 631, 639 (7th Cir. 2017).                      pursuing doctorates in organ performance and literature and
                                                                     musicology and, to complete her graduate program, she must
Indiana University's extra requirements fit within the neutral       perform at organ recitals [Ex. 121 at 22, 27]. She believes
and generally applicable laws protected by Smith. The vaccine        performing these recitals while masked will have an impact
                                                                     on her performance as an organist, who use their whole bodies


 WESTlAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                      27
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 31 of 46 Page ID #:679
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


to perform [id. 90]. Similarly, Macey Policka is pursuing a        Third, even students who feel fine and don't have a fever
degree in theater with an emphasis on acting, and she says         may still have the virus as an asymptomatic individual, so the
the mask requirement is “devastating” to her education [Ex.        heightened precautions as to them continue to be rational. 123
125 at 41]. She says wearing a mask has a huge impact on           Despite the low mortality rates, young adults can still transmit
how she can interact with other actors and will put her at a       the virus to others [Ex. 115 ¶ 10-11]. For those with milder
distinct disadvantage to other student actors who don't have       or even asymptomatic cases, as is more prevalent in this age
to wear masks [id.]. Though the court sympathizes with these       group, the risk of inadvertent transmission grows [Ex. 115 ¶
concerns, these are matters for the university reasonably to       53-55].
address, not matters of constitutional import.
                                                                   Fourth, these measures are reasonable in scope. The testing
The students once more assert another alleged right—               methods are reasonable for the circumstances: they plan to use
this time the right to the confidentiality of their medical        a rather non-intrusive saliva test. See Banks v. United States,
information—to obtain strict scrutiny. But this circuit has        490 F.3d 1178, 1189 (10th Cir. 2007) (“saliva tests impose
never recognized one's constitutional right to privacy to
medical information. Franklin v. McCaughtry, 110 F. Appx.          minimal intrusions”);  Padgett v. Ferrero, 294 F. Supp.2d
715, 719 (7th Cir. 2004); Rowe v. Wexford of Ind., 2021 U.S.       1338, 1342 (N.D. Ga. 2003) (“bodily intrusion of taking ...
Dist. LEXIS 31766, 3-4 (N.D. Ind. Feb. 22, 2021). This right       saliva sample is minimal”); see also Wilson v. Collins, 517
may exist by statute, but isn't found in the Constitution. And     F.3d 421, 428 (6th Cir. 2008) (saliva sample is less intrusive
this circuit recognized that such a right, if any, is minimized    than blood drawing). Though this form of testing may be
when in the public context. See Franklin, 110 F. Appx. at          less reliable than nasal testing, it is significantly less intrusive
719 (describing hospital emergency rooms, doctor's offices,        —and given that the students’ assert their right to bodily
and school infirmaries). The court declines finding such a         autonomy, this is a good thing. Though it may present some
fundamental right in the context here.                             inconvenience for the students by taking time away from their
                                                                   studies, this impact is minimal and within the sound discretion
That said, the court applies rational basis review for the extra   of the school.
requirements of masks and testing for the exempted students.
Indiana University has a legitimate interest in promoting the      Fifth, students have lived with mask mandates for over a year
health and safety of its students. And the masks and testing       now, so it is nothing that is unreasonable, at least not when
are rationally related to achieving those measures. This is true   the risk still exists. These students have worn masks at school,
for several reasons.                                               stores, work, church, and even at a casino. In other contexts,
                                                                   the government has lawfully mandated wearing protective
First, both vaccinated and unvaccinated people can still get       gear, like a mask, when it also provides benefits to the public
the virus. Though health experts differ on the efficacy of         —like mandated bicycle helmets, hair nets, ear plugs, and any
masks in preventing the spread of COVID-19, such a dispute         number of personal protective equipment. See, e.g., Burr v.
is left to the resolution of the policymakers, particularly        Atty. Gen. Delaware, 641 F. Appx. 194, 196 (3d Cir. 2016)
when studies have shown universal mask wearing resulted            (per curiam) (seatbelt mandate held constitutional); Picou v.
in decreases in COVID rates than populations that forewent         Gillum, 874 F.2d 1519, 1519 (11th Cir. 1989) (Powell, J.)
masks [Ex. 128 at 108]. And social distancing continues to be      (state statute requiring motorcycle riders to wear protective
recommended by the CDC and health experts as effective at          headgear was constitutional). It is no less reasonable here.
eliminating the spread of the disease. 121 The students offer
no sound evidence that social distancing isn't effective.
                                                                      B. Irreparable Harm & Adequate Remedy at Law.
                                                                   Irreparable harm is “harm that cannot be repaired and for
Second, the CDC says schools should account for students,
                                                                   which money compensation is inadequate.” Orr, 953 F.3d
faculty, and staff who aren't vaccinated. 122 And it has
continued to recommend masks and social distancing for             at 502 (quoting     Graham v. Med. Mut. of Ohio, 130 F.3d
                                                                   293, 296 (7th Cir. 1997)) (quotations omitted). To the extent
these individuals. 122 This is consistent with what Indiana
                                                                   that the students establish a constitutional harm, the law
University has already done for a semester as well.
                                                                   presumes irreparable harm. See, e.g.,        Cuomo, 141 S. Ct. at



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                      28
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 32 of 46 Page ID #:680
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)



67-68 (First Amendment free exercise of religion); Elrod v.          Right Field Rooftops, LLC v. Chicago Baseball Holdings,
Burns, 427 U.S. 347, 373 (1976) (First Amendment political        LLC, 87 F. Supp.3d 874, 895 (N.D. Ill. 2015) (“inconvenience
                                                                  does not show that harm would be irreparable); Lewis v.
association);    Christian Legal Society v. Walker, 453 F.3d
                                                                  Silverman, 2005 U.S. Dist. LEXIS 20347, 6-7 (N.D. Ind. Sept.
853, 859 (7th Cir. 2006) (“loss of First Amendment freedoms
                                                                  16, 2005).
is presumed to constitute an irreparable injury”);  Ezell v.
City of Chicago, 651 F.3d 684, 699 (7th Cir. 2011) (Second        Wearing masks, undergoing surveillance testing, and social
Amendment); Preston v. Thompson, 589 F.2d 300, 303 n.3            distancing also aren't indicative of irreparable harm, but
(7th Cir. 1978) (“The existence of a continuing constitutional    consistent with CDC guidelines [Ex. 129 at 28]. See Orr, 953
violation constitutes proof of an irreparable harm.”); Doe        F.3d at 502 (defining irreparable harm). For these particular
v. Mundy, 514 F.2d 1179, 1183 (7th Cir. 1975) (right to           circumstances, the students also have an adequate remedy at
                                                                  law—money damages. The presumption that money is never
privacy);    Democratic Nat. Committee v. Bostelmann, 447         an adequate remedy for constitutional violation is wrong. See
F. Supp.3d 757, 769 (W.D. Wis. 2020); Planned Parenthood
of Ind. v. Commissioner, 194 F. Supp.3d 818, 835 (S.D.               Campbell v. Miller, 373 F.3d 834, 835 (7th Cir. 2004).
Ind. 2016) (presuming equal protection and substantive due        Such damages would be normal and adequate to address what,
process harms irreparable); 11A Wright & Miller, Federal          even in the most severe light, to be no more than a personal
Practice & Procedure § 2948.1 (2d ed. 1995) (“When an             injury. See id.
alleged deprivation of a constitutional right is involved ...
most courts hold that no further showing of irreparable injury    To be inadequate, a remedy needn't be “wholly ineffectual,”
is necessary.”). That remains true only with the vaccine          but it must be “seriously deficient as compared to the harm
mandate.                                                          suffered.”    Foodcomm Intern. v. Barry, 328 F.3d 300, 304
                                                                  (7th Cir. 2003). If there were to be a constitutional injury
That doesn't mean every alleged harm in this case is              here, the court could see that there is no adequate remedy
irreparable. A delay in collegiate or graduate education isn't    at law if it didn't issue the preliminary injunction. That is
typically irreparable harm. See, e.g., Phillips v. Marsh, 687     less potent when the likelihood of success is so low. See
F.2d 620, 622 (2d Cir. 1982); Hodges v. Bd. of Supervisors,          Adams v. City of Chicago, 135 F.3d 1150, 1154 (7th Cir.
2020 U.S. Dist. LEXIS 153949, 7 (E.D. La. Aug. 25, 2020);         1998) (if court finds neither irreparable harm nor a likelihood
   Pierre v. University of Dayton, 143 F. Supp.3d 703, 714        of success, the “analysis ends and the preliminary injunction
(S.D. Ohio 2015) (“[C]ourts have also held that a suspension      should not be issued”); Dish Network LLC v. Cox Media
                                                                  Grp., LLC, 2020 U.S. Dist. LEXIS 126850, 20 (N.D. Ill.
is not irreparable.”);   Baer v. Nat'l Bd. of Med. Examiners,     July 20, 2020) (plaintiff's “failure to demonstrate a reasonable
392 F. Supp.2d 42, 49 (D. Mass. 2005) (inability to continue      likelihood of success on the merits alone is enough to deny its
as medical student without interruption is not a harm that is
irreparable to potential medical career).                         motion”);     Geneva Intern. Corp. v. Petrof, SPOL, S.R.O.,
                                                                  529 F. Supp.2d 932, 940 (N.D. Ill. 2007) (“Because [plaintiff]
Each exempted student testified that he or she wore masks         fails to demonstrate irreparable harm, we need not continue
                                                                  to analyze the remaining factors.”).
on many occasions during the pandemic. 124 Any concerns
about the hypothetical segregation or discrimination are only
                                                                  In short, the court presumes the students could establish
speculative and don't constitute irreparable harm. See Duthie
                                                                  irreparable harm and the absence of an adequate remedy at
v. Matria Healthcare, Inc., 543 F. Supp.2d 958, 960 (N.D.
                                                                  law, except as noted here.
Ill. 2008). Several students have been tested for COVID-19
multiple times with no irreparable harm. And though a
few students cite concerns about the safety of nasal testing         C. The Balance of the Harms and Public Interest Favor
swabs, Indiana University's testing uses saliva. Though some         Indiana University.
students say the extra requirements are unnecessary or            The balance of harms against the parties and the public
inconvenient, neither concern rises to the level of irreparable   interest favor denying the preliminary injunction. This is
harm. See, e.g., Students v. United States Dep't of Education,    a sliding scale analysis. The court “weighs the balance of
2016 U.S. Dist. LEXIS 150011, 125 (N.D. Ill. Oct. 18, 2016);


 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  29
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 33 of 46 Page ID #:681
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


potential harms” against “the movant's likelihood of success.”      Redistricting Commission, 576 U.S. 787, 817 (2015) (quoting
Turnell, 796 F.3d at 662. The more likely the plaintiff is to
                                                                          Oregon v. Ice, 555 U.S. 160, 171 (2009));     United
win, the less the balance of harms needs to favor them; the
                                                                    States v. Lopez, 514 U.S. 549, 581 (1995) (Kennedy, J.,
less likely, the more it must weigh in their favor. Id. The court
                                                                    concurring) (“States may perform their role as laboratories
has already said the students’ likelihood of success is low, and
                                                                    for experimentation to devise various solutions where the
the odds favor the university.
                                                                    best solution is far from clear”);         New State Ice Co. v.
To be sure, the students have a significant liberty interest in     Liebmann, 285 U.S. 262, 311 (1932) (Brandeis, J., dissenting)
refusing unwanted medical treatment. Telling them they must         (“It is one of the happy incidents of the federal system that
take unwanted medical treatment is a significant intrusion on       a single courageous state may, if its citizens choose, serve as
their liberty. And under the harm principle, “the only purpose      a laboratory; and try novel social and economic experiments
for which power can be rightfully exercised over any member         without risk to the rest of the country.”). Enabling the this state
of a civilized community, against his will, is to prevent harm      university to work through these problems reasonably fosters
to others.” John Stuart Mill, On Liberty 9 (1859); see Cassell,     public health and safety in areas of scientific uncertainty.
990 F.3d at 550. If the students’ decision to refuse the vaccine    See     Gonzales, 550 U.S. at 163 (citing       Jacobson, 197
affected themselves alone, the balance of harms would almost        U.S. at 30-31) (the law gives “wide discretion to pass
certainly weigh in favor of granting a preliminary injunction.      legislation in areas where there is medical and scientific
                                                                    uncertainty”); Cassell, 990 F.3d at 549 (“scientific uncertainty
But the evidence reasonably shows that they aren't the only         surrounding the pandemic further cautions against enjoining
ones harmed by refusing to get vaccinated: refusing while           state coronavirus responses unless absolutely necessary”); see
also not complying with heightened safety precautions could
“sicken and even kill many others who did not consent to that       also    Cuomo, 141 S. Ct. at 68 (“Members of this Court are
trade-off.” Cassell, 990 F.3d at 550. This certainly impacts the    not public health experts”).
public interest: the students “are not asking to be allowed to
make a self-contained choice to risk only their own health” in      To be sure, if the students had shown a likelihood that the
making this decision—their decision necessarily bears on the        university was unreasonably infringing on their constitutional
health of other students, faculty, and staff. Id. The balance of    rights, enjoining that violation would be in the public interest.
harms doesn't weigh in the students’ favor here.                    See Joelner v. Village of Washington Park, 378 F.3d 613,
                                                                    620 (7th Cir. 2004) (“upholding constitutional rights serves
And because the students aren't being forced to take the            the public interest”) (quoting Newsom v. Albermarle Cnty.
vaccine against their will, the harm is demonstrably less.          Sch. Bd., 354 F.3d 249, 261 (4th Cir. 2003)); Ind. Fine Wine
Though the students may have to forego a semester of                & Spirits, LLC v. Cook, 459 F. Supp.3d 1157, 1171 (S.D. Ind.
school or transfer somewhere else—certainly a difficult and         2020) (same). But this concern doesn't apply here because the
inconvenient choice, and not one lightly tossed aside—they          students have a low likelihood of success.
have options. Other colleges in Indiana and around the nation
haven't mandated vaccines. Indiana University says it will          In short, the balance of harms and the public interest
reassess the mandate after this semester. This mandate will         favor Indiana University and the determination that it has
also enhance the academic environment for all students,             reasonably determined the best course of action for the health
faculty, and staff by fostering in-person education and a more      of its academic community this upcoming fall semester. And
traditional college experience, educationally and socially.         in doing so, Indiana University plans to return sooner to
Today, based on this record, the balance of harms tilts heavily     normal operations—thus serving much more than just its
in favor of the university.                                         academic community.

The public interest also favors denying a preliminary
injunction. The court isn't a policymaker: that role is left          D. What This Opinion Isn't.
to the States. On multiple occasions, the Supreme Court             Don't misread it. The court is not declaring the absolute safety
has “recognized the role of the States as laboratories              and efficacy of the vaccines, or for all people. People need to
for devising solutions to difficult legal problems.”                understand the risks, remain informed as the science evolves,
                                                                    monitor the review before the FDA, and determine whether
   Arizona State Legislature v. Arizona Independent


 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                      30
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 34 of 46 Page ID #:682
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


to take a vaccine. The court must decide this case on the            show irreparable harm. Duthie v. Matria Healthcare, Inc., 543
evidence before it. The evidence today shows that the students       F. Supp.2d 958, 960 (N.D. Ill. 2008).
have little chance of success: Indiana University is reasonably
pursuing a legitimate aim of public health for its students,         The policy will no doubt evolve. The court questioned the
faculty, and staff.                                                  parties about the scope of the university's medical exemption.
                                                                     The university's standard vaccination policy, originating
This university policy isn't forced vaccination. The students        from the General Assembly's mandate that public university
have options—taking the vaccine, applying for a religious            students receive certain vaccinations, contains an exemption
exemption, applying for a medical exemption, applying for a          for medical contraindications, 125 with support from a
medical deferral, taking a semester off, or attending another        physician's statement [Ex. 229]. Whereas, curiously, the
university. This policy applies for the fall 2021 semester only.     university's COVID-19 policy preserves medical exemptions
Students may make their choice after being advised of the            only for allergies to vaccine ingredients, not contraindications
risks and benefits of the vaccines, thereby giving informed          —ostensibly a narrower basis for exemption for an EUA
consent. The court recognizes that for certain students this         vaccine than for other decades-existing vaccines.
may prove a difficult choice, but a choice nonetheless.
The choice isn't so coercive as to constitute irreparable            At oral argument, Indiana University explained that, at the
constitutional harm. Although it proves a condition to attend        time of adoption, allergies proved the only contraindication
this fall, it is reasonable under the Constitution.                  and that the university has applied its medical exemption
                                                                     more broadly. There is some evidence for this in the
This isn't a decision after a final trial on the merits. The court   record [see, e.g., Ex. 128 at 84-88]. Four physicians
has made this decision based on evidence, testimony, and             on the university medical team consider any requested
briefing that the parties produced on an emergent timetable.         medical exemption and work with the student's physician to
They and their skilled counsel should be commended for               address any immunocompromising condition (and, at times,
the quality of their submissions, particularly under tight           try to educate the physician on certain pathophysiologies
demands. But not every stone has been unturned by the                that aren't of concern) [id.]. In doing so, the university
parties. Not every study has been hashed out or submitted for        follows CDC guidance. The university thus has considered
the court to read. Not every witness has testified. Although         for exemption such conditions as vaccine-suppressing
constituting more than 100 exhibits and testimony from many          medications, pregnancy, steroids, chemotherapy, and organ
individuals, including proposed experts, much of which then          transplants, to name a few [id. at 85-88]. In truth, the medical
refers the court to innumerable studies and articles that it has     exemption has been applied more broadly than it is written.
endeavored to review carefully, much in these five days, this
still is a preliminary record, with an opinion issued urgently       Wisdom might counsel its update to reflect reality and an
given the interests of these parties.                                evolving science. Jumping on this concern, the students
                                                                     call the medical exemption arbitrary in oral argument. The
The court also isn't saying Indiana University (or any other         record doesn't bear this out. Indeed, no matter the seeming
State or state entity) may do whatever it wants to address           problematic nature of a narrow medical exemption as written,
COVID-19. Given the liberty at stake for these students here,        it has been reasonably broad as applied [id.]. The simple
the university must act reasonably in achieving a legitimate         truth is that none of the eight students here have sought a
state goal of public health. The Fourteenth Amendment's due          medical exemption with the support of a physician's statement
process clause checks that authority. Today's decision doesn't       to trigger this issue.
provide carte blanche authority for Indiana University to do
as it pleases without regard to the Constitution. For instance,      Jaime Carini says she wanted a medical exemption, but she
in the future, the goal of seeing zero or very low new positive      never sought one; and she has a religious exemption that
cases as a rolling average in attainment of herd immunity            she secured in any event [Ex. 121 at 58-60, 69; Tr. 53]. She
may or may not prove reasonable [see Ex. 242 at 62-63],              doesn't present facts that show the university chose to ignore
but those aren't the circumstances now facing the university,        a doctor's recommendation. Margaret Roth has legitimate
and those aren't the circumstances now presented to the court.       concerns about taking the vaccine, but she too hasn't applied
Speculative concerns about hypothetical future events don't          for a medical exemption or been denied [Ex. 126 at 26].
                                                                     Natalie Sperazza believes it unsafe, but she too provides



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                     31
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 35 of 46 Page ID #:683
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


                                                                 Amendment permits Indiana University to pursue a
no physician's statement to support this view or shows she
                                                                 reasonable and due process of vaccination in the legitimate
applied for a medical exemption [Ex. 127 at 64]. A future case
                                                                 interest of public health for its students, faculty, and staff.
might raise an issue under the medical exemption, but that's
                                                                 Today, on this preliminary record, the university has done so
not today's case. See Jacobson, 197 U.S. at 36-37 (leaving       for its campus communities. That leaves the students with
option to challenge vaccine mandate for contraindications).      multiple choices, not just forced vaccination.
The court won't issue an advisory opinion. See Brixen, 908
F.3d at 280.                                                     One might well hale a certain Emersonian self-reliance
                                                                 and self-determination as preference—an unfettered right of
                                                                 the individual to choose the vaccine or not—but, given a
                      CONCLUSION                                 preliminary record such as today's, the court must exercise
                                                                 judicial restraint in superimposing any personal view in
Even assuming in certain respects irreparable harm and           the guise of constitutional interpretation. Reasonable social
an inadequate remedy at law, the students here haven't           policy is for the state legislatures and its authorized arms, and
established a likelihood of success on the merits of their       for the People to demand through their representatives.
Fourteenth Amendment due process claim, or that the balance
of harms or the public's interest favors the extraordinary       SO ORDERED.
remedy of a preliminary injunction, before a trial on the
merits. The court thus DENIES their preliminary injunction
motion [ECF 7].                                                  All Citations

                                                                 --- F.Supp.3d ----, 2021 WL 3025893
Recognizing the significant liberty interest the students
retain to refuse unwanted medical treatment, the Fourteenth




                                                         Footnotes


1       See also Ctrs. for Disease Control & Prevention (CDC), Scientific Brief: SARS-CoV2 Transmission, https://
        www.cdc.gov/coronavirus/2019-ncov/science/science-briefs/sars-cov-2-transmission.html.
2       See also CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-
        extra-precautions/people-with-medical-conditions.html (last visited July 18, 2021); Neal M. Dixit et al., Post-
        Acute COVID-19 Syndrome and the Cardiovascular System: What is Known?, 5 Am. Heart. J. Plus. 100025
        (May 2021), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC8223036/.
3       See also CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-
        extra-precautions/people-with-medical-conditions.html (last visited July 18, 2021).
4       Of the total reported cases, those reported from the 18-29 age group account for 22.5 percent of all infections
        —the highest proportion of any age group—despite accounting for only 16.4 percent of the United States
        population. See CDC, Demographic Trends of COVID-19 Cases and Deaths in the U.S. Reported to CDC,
        https://covid.cdc.gov/covid-data-tracker/#demographics (last visited July 18, 2021).
5       See also CDC, Risk for COVID-19 Infection, Hospitalization and Death by Age (Updated June
        24, 2021), https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-discovery/hospitalization-
        death-by-age.html (last visited July 18, 2021) (individuals aged 30-49 twice as likely to be hospitalized,
        individuals 50-64 four times as likely to be hospitalized, individuals aged 30-39 four times as likely to die,
        individuals 40-49 ten times as likely to die, individuals 50-64 thirty-five times as likely to die). The most recent
        CDC figures suggest that only 0.04 percent of cases from this age group result in death, and this group
        represents only 0.5 percent of all COVID deaths. CDC, Demographic Trends of COVID-19 Cases and Deaths
        in the U.S. Reported to CDC, https://covid.cdc.gov/covid-data-tracker/#demographics (last visited July 18,
        2021) (6,174,415 individuals aged 18-29 contracted the virus, and 2,732 individuals died).



    WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              32
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 36 of 46 Page ID #:684
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


6       See CDC, Global Cumulative Cases of COVID-19 Reported (July 18, 2021), https://covid.cdc.gov/covid-
        data-tracker/#global-counts-rates (citing World Health Organization (WHO), WHO Coronavirus (COVID-19)
        Dashboard (July 16, 2021), https://covid19.who.int/).
7       CDC, COVID Data Tracker, https://covid.cdc.gov/covid-data-tracker/#trends_dailytrendscases (last visited
        July 18, 2021).
8       Id. (35,080 new cases reported on April 9, 2020, with a seven-day average positive test rate of 20.43 percent).
9       CDC, COVID Data Tracker Weekly Review (July 16, 2021) https://www.cdc.gov/coronavirus/2019-ncov/
        covid-data/covidview/index.html.
10      Id.; see also CDC, COVID Data Tracker, https://covid.cdc.gov/covid-data-tracker/#variant-proportions (last
        visited July 18, 2021).
11      Indiana State Department of Health, COVID Dashboard, https://www.coronavirus.in.gov/2393.htm (last
        visited July 18, 2021).
12      Indiana State Department of Health, COVID Dashboard, https://www.coronavirus.in.gov/2393.htm (last
        visited July 18, 2021).
13      This statute applies to “the state or a local unit.” Ind. Code § 16-39-11-5(a). The students withdrew their claim
        under this law because the statute omits a private right of action, leaving enforcement to the Indiana State
        Department of Health. See, e.g., Ind. Code § 16-19-3-18. For sake of clarity, the court never reaches the
        point whether this anti-passport law applies to a public university or not.
14      See Andy Thomason & Brian O'Leary, Here's a List of Colleges That Will Require
        Students or Employees to Be Vaccinated Against Covid-19, The Chronicle of Higher Education
        (July 15, 2021), https://www.chronicle.com/blogs/live-coronavirus-updates/heres-a-list-of-colleges-that-will-
        require-students-to-be-vaccinated-against-covid-19?cid2=gen_login_refresh (“The Chronicle has so far
        identified 583 such campuses.”).
15      CDC, Guidance for Institutions of Higher Education (IHEs) (June 4, 2021), https://www.cdc.gov/
        coronavirus/2019-ncov/community/colleges-universities/considerations.html.
16      ISDH, Public Resources: Back to School Resources (Universities) (July 18, 2021), https://
        www.coronavirus.in.gov/2400.htm.
17      U.S. Dept. of Educ., ED COVID-19 Handbook, Volume 3: Strategies for Safe Operation and Addressing the
        Impact of COVID-19 on Higher Education Students, Faculty, and Staff 9 (June 2021), https://www2.ed.gov/
        documents/coronavirus/reopening-3.pdf.
18      Am. College Health Ass'n, American College Health Association Recommends COVID-19 Vaccination
        Requirements for All On-Campus College Students in Fall 2021 (April 29, 2021), https://www.acha.org/ACHA/
        About/ACHA_News/ACHA_Recommends_COVID-19_Vaccination_Requirements_for_Fall_2021.aspx.
19      Monoclonal antibody therapy involves the injection of laboratory-made proteins that mimic the
        immune system's ability to fight off various pathogens. FDA, Coronavirus (COVID-19) Update:
        FDA Revokes Emergency Use Authorization for Monoclonal Antibody Bamlanivimab (April 16,
        2021), https://www.fda.gov/news-events/press-announcements/coronavirus-covid-19-update-fda-revokes-
        emergency-use-authorization-monoclonal-antibody-bamlanivimab.
20      Dr. Beeler is an assistant professor of clinical medicine at Indiana University Medical School. He earned his
        BS and MD from Indiana University and is board certified in infectious disease and internal medicine [Ex.
        115 ¶ 1-5; Ex. 128 at 5, 7-11, 13-17, 21-22, 31, 147-150].
21      Dr. Carroll is the chief health officer for Indiana University and associate dean for research mentoring at
        Indiana University Medical School who holds various professorial positions. He earned his BA from Amherst
        College, his MD from the University of Pennsylvania, and his MS from the University of Washington. He is
        board certified in preventative medicine-clinical informatics, pediatrics, and by the National Board of Medical
        Examiners [Ex. 116 ¶ 1-6; Ex. 206 at 7-8].
22      Dr. McCullough is a professor of medicine at Texas A & M University School of Medicine and practices
        medicine at various Texas hospitals. He received his BA from Baylor University, MD from University of Texas




    WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      33
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 37 of 46 Page ID #:685
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


       Southwestern Medical School, and his MPH in epidemiology from the University of Michigan. He is board
       certified in internal medicine and cardiovascular disease [Ex. 117 ¶ 1-12].
23
           21 U.S.C. § 360bbb-3(c)(2)(A); FDA, Emergency Use Authorization for Vaccines
       Explained, https://www.fda.gov/vaccines-blood-biologics/vaccines/emergency-use-authorization-vaccines-
       explained (last visited July 13, 2021).
24     FDA, Emergency Use Authorization—Archived Information, https://www.fda.gov/emergency-preparedness-
       and-response/mcm-legal-regulatory-and-policy-framework/emergency-use-authorization-archived-
       information#H1N1 (last visited July 16, 2021).
25     See also Stuart L. Nightingale et al., Emergency Use Authorization (EUA) to Enable Use of Needed Products
       in Civilian and Military Emergencies, United States, 13(7) Emerging Infectious Diseases 1047 (July 2007),
       https://wwwnc.cdc.gov/eid/article/13/7/06-1188_article.
26     CDC, Updated Interim Recommendations for the Use of Antiviral Medications in the Treatment and
       Prevention of Influenza for the 2009-2010 Season (Dec. 7, 2009), available at https://www.cdc.gov/h1n1flu/
       recommendations.htm#d.
27     FDA, Emergency Use Authorization for Vaccines to Prevent COVID-19: Guidance for Industry
       (May 2021), https://www.fda.gov/regulatory-information/search-fda-guidance-documents/emergency-use-
       authorization-vaccines-prevent-covid.
28     The industry guidance has since been superseded twice, once in February 2021 and once in May
       2021. FDA, Emergency Use Authorization for Vaccines to Prevent COVID-19: Guidance for Industry
       (May 2021). Pfizer, Moderna, and Johnson & Johnson's applications were submitted in accordance
       with the October 2020 enhanced guidance, see FDA, Emergency Use Authorization (EUA) for an
       Unapproved Product Review Memorandum (Pfizer-BioNTech) (2020) https://www.fda.gov/media/144416/
       download; (application submitted November 20, 2020); FDA, Emergency Use Authorization (EUA) for an
       Unapproved Product Review Memorandum (Moderna) (2020) https://www.fda.gov/media/144673/download
       (application submitted November 30, 2020); FDA, Emergency Use Authorization (EUA) for an Unapproved
       Product Review Memorandum (Janssen) (2021) https://www.fda.gov/media/146338/download (application
       submitted February 4, 2021).
29     See CDC, Understanding Viral Vector COVID-19 Vaccines, https://www.cdc.gov/coronavirus/2019-ncov/
       vaccines/different-vaccines/viralvector.html (last visited July 16, 2021).
30     See CDC, Understanding mRNA COVID-19 Vaccines, https://www.cdc.gov/coronavirus/2019-ncov/
       vaccines/different-vaccines/mrna.html (last visited July 16, 2021).
31     Nat'l Insts. Health (NIH), Experimental Coronavirus Vaccine is Safe and Produces Immune Response
       (Moderna), NIH Research Matters (July 21, 2020) https://www.nih.gov/news-events/nih-research-matters/
       experimental-coronavirus-vaccine-safe-produces-immune-response.
32     NIH, Study to Describe the Safety, Tolerability, Immunogenicity, and Efficacy of RNA Vaccine Candidates
       against COVID-19 in Healthy Individuals, https://clinicaltrials.gov/ct2/show/NCT04368728 (last visited July
       16, 2021).
33     FDA,       Pfizer-BioNTech       COVID-19      Vaccine       Emergency     Use    Authorization     Review
       Memorandum,          https://www.fda.gov/emergency-preparedness-and-response/mcm-legal-regulatory-and-
       policy-framework/emergency-use-authorization#vaccines.
34     Id. at 1, 49-54.
35     FDA, FDA Takes Key Action in Fight Against COVID-19 By Issuing Emergency Use Authorization for First
       COVID-19 Vaccine (Dec. 11, 2020) https://www.fda.gov/news-events/press-announcements/fda-takes-key-
       action-fight-against-covid-19-issuing-emergency-use-authorization-first-covid-19.
36     FDA, Emergency Use Authorization (EUA) for an Unapproved Product Review Memorandum
       (Moderna), https://www.fda.gov/emergency-preparedness-and-response/mcm-legal-regulatory-and-policy-
       framework/emergency-use-authorization#vaccines.
37     Id. at 12-13.
38     Id. at 1, 55-60.


 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                  34
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 38 of 46 Page ID #:686
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


39     FDA, FDA Takes Additional Action in Fight Against COVID-19 By Issuing Emergency Use Authorization
       for Second COVID-19 Vaccine (Dec. 18, 2020) https://www.fda.gov/news-events/press-announcements/fda-
       takes-additional-action-fight-against-covid-19-issuing-emergency-use-authorization-second-covid.
40     FDA, Emergency Use Authorization (EUA) for an Unapproved Product Review Memorandum
       (Janssen), https://www.fda.gov/emergency-preparedness-and-response/mcm-legal-regulatory-and-policy-
       framework/emergency-use-authorization#vaccines.
41     Id. at 13.
42     Id. at 1, 59-61.
43     FDA, FDA Issues Emergency Use Authorization for Third COVID-19 Vaccine (February 27,
       2021)      https://www.fda.gov/news-events/press-announcements/fda-issues-emergency-use-authorization-
       third-covid-19-vaccine.
44     CDC, COVID-19 Vaccinations in the United States, https://covid.cdc.gov/covid-data-tracker/#vaccinations
       (last visited July 17, 2021).
45     ISDH, Indiana COVID-19 Vaccination Dashboard, https://www.coronavirus.in.gov/vaccine/2680.htm (last
       visited July 18, 2021).
46     CDC, COVID-19 Vaccinations in the United States, https://covid.cdc.gov/covid-data-tracker/#vaccinations
       (last visited July 17, 2021).
47     ISDH, Indiana COVID-19 Vaccination Dashboard, https://www.coronavirus.in.gov/vaccine/2680.htm (last
       visited July 18, 2021).
48     CDC, Safety of COVID-19 Vaccines, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/safety-of-
       vaccines.html (last visited July 13, 2021).
49     See also Han W. Kim et al., Patients with Acute Myocarditis Following mRNA COVID-19 Vaccination,
       JAMA Cardiol doi:10.1001/jamacardio.2021.2828 (June 29, 2021) https://jamanetwork.com/journals/
       jamacardiology/fullarticle/2781602 (finding handful of patients out of 561,197, and all recovered after a few
       days).
50     See, e.g., Israeli Ministry of Health, Surveillance of Myocarditis (Inflammation of the Heart Muscle) Cases
       Between December 2020 and May 2021, https://www.gov.il/en/departments/news/01062021-03 (last visited
       July 18, 2021) (121 cases out of a total of 5,049,424 vaccinated individuals).
51     HHS, VAERS, https://vaers.hhs.gov/.
52     CDC, Selected Adverse Events Reported after COVID-19 Vaccination, https://www.cdc.gov/
       coronavirus/2019-ncov/vaccines/safety/adverse-events.html (last visited July 13, 2021).
53     CDC, The Vaccine Adverse Event Reporting System (VAERS) Results (July 17, 2021), https://
       wonder.cdc.gov/controller/datarequest/D8;jsessionid=DBF4A737A762F523202A55E30B57.
54     See, e.g., FDA, Coronavirus (COVID-19) Update: July 13, 2021 (July 13, 2021) (discussing concerns over
       VAERS reports of Guillain-Barré Syndrome following vaccination) (available at https://www.fda.gov/news-
       events/press-announcements/coronavirus-covid-19-update-july-13-2021).
55     Id.; see also CDC, The Vaccine Adverse Event Reporting System, https://wonder.cdc.gov/vaers.html (last
       visited July 14, 2021); CDC, COVID-19 Vaccination Demographics in the United States, National, https://
       data.cdc.gov/Vaccinations/COVID-19-Vaccination-Demographics-in-the-United-St/km4m-vcsb (last visited
       July 18, 2021) (more than 24 million doses of a vaccine have been administered to this age group as of
       July 14, 2021)
56     FDA, Coronavirus (COVID-19) Update: June 25, 2021, https://www.fda.gov/news-events/press-
       announcements/coronavirus-covid-19-update-june-25-2021 (last visited July 13, 2021).
57     CDC, CDC Recommends Use of Johnson & Johnson's Janssen COVID-19 Vaccine Resume, https://
       www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/JJUpdate.html (last visited July 13, 2021).
58     FDA, Coronavirus (COVID-19) Update: July 13, 2021 (July 13, 2021) (discussing concerns over VAERS
       reports of Guillain-Barre syndrome following vaccination) (available at https://www.fda.gov/news-events/
       press-announcements/coronavirus-covid-19-update-july-13-2021).




 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    35
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 39 of 46 Page ID #:687
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


59     Christie Aschwanden, The False Promise of Herd Immunity for COVID-19, Nature, https://www.nature.com/
       articles/d41586-020-02948-4 (Last visited July 13, 2021).
60     See Kamran Kadknoda, Herd Immunity to COVID-19, Am. J. Clin Gypsyamber D'Souza & David Dowdy, What
       is Herd Immunity and How Can We Achieve It With COVID-19?, https://www.jhsph.edu/covid-19/articles/
       achieving-herd-immunity-with-covid19.html (last visited July 13, 2021).
61     See Jennifer M. Dan, Immunological Memory to SARS-CoV-2 Assessed for Up to 8 Months after Infection,
       371(6529) Science eab4063 (Feb. 5, 2021); See Chris Baraniuk, How Long Does Covid-19 Immunity Last?,
       373 BMJ n1605 (June 30, 2021) https://www.bmj.com/content/373/bmj.n1605.short?rss=1.
62     See Delphine Planas et al., Reduced Sensitivity of SARS-CoV-2 Variant Delta to Antibody Neutralization,
       Nature doi: 10.1038/s41586-021-03777-9, 3 (July 8, 2021) (online ahead of print), https://www.nature.com/
       articles/s41586-021-03777-9_reference.pdf.
63     See Callum R.K. Arnold et al., SARS-CoV-2 Seroprevalence in a University Community: A Longitudinal
       Study of the Impact of Student Return to Campus on Infection Risk Among Community Members, medRxiv
       Preprint (Feb 19, 2021) https://pubmed.ncbi.nlm.nih.gov/33619497/ (minimum impact on community); but see
       Gabriel T. Bosslet et al., The Effect of In-Person Primary and Secondary School Instruction on County-Level
       SARS-CoV-2 Spread in Indiana, Clinical Infectious Diseases (manuscript accepted) https://doi.org/10.1093/
       cid/ciab306 (Apr. 13, 2021) (finding that a 10 percent increase in K-12 students attending school in-person
       corresponded to a daily increase of 0.336 cases per 100,000 residents in the community).
64     See Hannah Lu et al., Are College Campuses Superspreaders? A Data-Driven Modeling Study, Computer
       Methods in Biomechanics & Biomedical Eng'g, https://doi.org/10.1080/10255842.2020.1869221 (Jan. 13,
       2021) (Stanford researchers looked at county spikes following outbreaks at 30 universities and concluded
       that outbreaks at 17 campuses translated directly into respective community spikes).
65     N.Y. Times, Tracking Coronavirus Cases at U.S. Colleges and Universities (May 26, 2021), https://
       www.nytimes.com/interactive/2021/us/college-covid-tracker.html (last visited July 13, 2021). The New York
       Times appears to be the most comprehensive database for tracking COVID-19 cases across U.S. colleges
       and universities, collecting and compiling data from individual universities, local health departments, counties,
       states, and through open record requests at universities who would not otherwise provide data.
66     A district court recently upheld a COVID-19 vaccine mandate, albeit by a private employer (hospital). See
       Bridges v. Houston Methodist Hosp., 2021 U.S. Dist. LEXIS 110382, 7-8 (S.D. Tex. June 12, 2021).
67     CDC, Trends in Number of COVID-19 Cases and Deaths in the US Reported to CDC, by State/Territory (July
       16, 2021), https://covid.cdc.gov/covid-data-tracker/#trends_dailytrendscases.
68     See D L Heymann et al., Successful Smallpox Eradication: What Can We Learn to Control COVID-19?, 27
       J. Travel Med. 1 (2020).
69     Michael R. Albert et al., The Last Smallpox Epidemic in Boston and the Vaccination Controversy, 1901-1903,
       344 New Eng. J. Med. 375 (2001).
70     Id. at 375-76.
71     Bernard Brabin, An Analysis of the United States and United Kingdom Epidemics (1901-5)—The Special
       Relationship that Tested Public Health Strategies for Disease Control, 64 Med. Hist. 1, 26 (2020).
72     Nat'l Conf. of State Legislatures, States with Religious and Philosophical Exemptions from School
       Immunization Requirements (April 30, 2021), https://www.ncsl.org/research/health/school-immunization-
       exemption-state-laws.aspx.
73     Michael J. Vernick, Molly E. Whitman & McKenzie F. Miller, The Mandate Maze, Inside Higher
       Ed (May 25, 2021), https://www.insidehighered.com/views/2021/05/25/advice-legal-issues-related-vaccine-
       mandates-opinion.
74     See, e.g., Democratic Nat'l Comm. v. Wisconsin State Legislature, 141 S. Ct. 28, 43 (2020) (Kagan, J.,
       dissenting). (“To be sure, deference is usually due to a legislature's decisions about how best to manage
       the COVID pandemic.”) (citing      South Bay, 140 S. Ct. at 1613-14) (Roberts, C.J., concurring in denial of
       an injunction seeking to prevent a COVID-19 executive order);         South Bay, 140 S. Ct. at 1613 (Roberts,



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        36
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 40 of 46 Page ID #:688
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)



       C.J., concurring);      Calvary Chapel, 140 S. Ct. at 2608 (Alito, J., dissenting) (“Language in Jacobson must
       be read in context”);      id. at 2614 (Kavanaugh, J., dissenting);    Cuomo, 141 S. Ct. at 71 (Gorsuch, J.,
       concurring);      Cuomo, 141 S. Ct. at 79 (Sotomayor, J., dissenting) (courts “play a deadly game in second
       guessing the expert judgment of health officials about the environments in which a contagious virus, now
       infecting a million Americans each week, spreads most easily”); Glucksberg, 521 U.S. at 742 (Stevens, J.,
       concurring) (“As Justice Brennan pointed out in his Cruzan dissent, we have upheld legislation imposing
       punishment on persons refusing to be vaccinated .... In most cases, the individual's constitutionally protected
       interest in his or her own physical autonomy, including the right to refuse unwanted medical treatment, will
       give way to the State's interest in preserving human life.”).
75     See CDC, The U.S. Public Health Service Syphilis Study at Tuskegee (as part of a study on the history
       of untreated syphilis, “researchers did not collect informed consent from participants and they did not offer
       treatment, even after it was widely available”), https://www.cdc.gov/tuskegee/index.html (last visited July 16,
       2021).
76     See, e.g., U.S. Dep't of Educ., ED COVID-19 Handbook, Volume 3: Strategies for Safe Operation
       and Addressing the Impact of COVID-19 on Higher Education Students, Faculty, and Staff 9
       (June 2021), available at [Ex. 116 at 7], https://www2.ed.gov/documents/coronavirus/reopening-3.pdf
       (“COVID-19 vaccination is the leading prevention strategy [institutions of higher learning] can
       use to return to normal operations.”); Am. College Health Ass'n, ACHA Guidelines: American
       College Health Association Recommends COVID-19 Vaccination Requirements for All On-Campus
       College Students in Fall 2021 (Apr. 29, 2021), https://www.acha.org/ACHA/About/ACHA_News/
       ACHA_Recommends_COVID-19_Vaccination_Requirements_for_Fall_2021.aspx. Though it appears many
       public universities, including those in the State of Indiana, are ACHA members, Indiana University is not. The
       guidance is nonetheless pertinent here.
77     See Alison Galvani et al., Deaths and Hospitalizations Averted by Rapid U.S. Vaccination Rollout
       (Commonwealth Fund, July 2021), https://doi.org/10.26099/wm2j-mz32.
78     See Shari Rudavsky, Delta Variant on the Rise in Indiana, State Health Officials Say, IndyStar (July 9,
       2021, 12:58 PM), https://www.indystar.com/story/news/health/2021/07/09/covid-delta-variant-rise-indiana-
       state-health-officials-say/7908502002/ (“Not only is the Delta variant more readily transmitted from person to
       person, there's some indication it may cause more severe disease, said Indiana State Health Commissioner
       Dr. Kris Box.”).
79     See See CDC, SARS-CoV-2 Variant Classifications and Definitions (July 13, 2021), https://www.cdc.gov/
       coronavirus/2019-ncov/variants/variant-info.html.
80     See Delphine Planas et al., Reduced Sensitivity of SARS-CoV-2 Variant Delta to Antibody Neutralization,
       Nature doi: 10.1038/s41586-021-03777-9, 3 (July 8, 2021) (online ahead of print), https://www.nature.com/
       articles/s41586-021-03777-9_reference.pdf (“[A] single dose of Pfizer or AstraZeneca was either poorly or
       not at all efficient against Beta and Delta variants. Both vaccines generated a neutralizing response that
       efficiently targeted variant Delta only after the second dose.”) According to Dr. Beeler, the data show that 50
       percent of individuals had antibodies to the Beta variant and 47 percent had antibodies to the Delta variant
       one year after natural infection, whereas those who had vaccination after natural infection maintained 100
       percent antibodies to both variants a year later [Ex. 319 ¶ 1]. According to Yale Medicine, the Delta variant
       is 50 percent more transmissible. See also Venkata-Viswanadh Edara et al., Infection and Vaccine-Induced
       Neutralizing-Antibody Responses to the SARS-CoV-2 B.1.617 Variants, N. Eng. J. Med. DOI: 10.1056/
       NEJMc2107799 (July 7, 2021) https://www.nejm.org/doi/full/10.1056/NEJMc2107799; Kathy Katella, Yale
       Med., 5 Things to Know About the Delta Variant (July 15, 2021), https://www.yalemedicine.org/news/5-things-
       to-know-delta-variant-covid.
81     See See Ian Mount et al., The Kids are (not) Alright: Europe Sounds the Alarm as Delta Variant Soars
       Among Teens and 20-Somethings, Fortune (July 8, 2021, 11:58 AM), https://fortune.com/2021/07/08/
       kids-vulnerable-covid-delta-variant-vaccinated-europe/ (seeing surge of Delta cases among the 12-29



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      37
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 41 of 46 Page ID #:689
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


       age group); see also Public Health England, SARS-CoV-2 Variants of Concern and Variants under
       Investigation in England: Technical Briefing 17, 15 (June 25, 2021), https://www.nature.com/articles/
       s41586-021-03777-9_reference.pdf. A recent United Kingdom study, albeit still abstracted, concluded that
       most Delta infections in a younger group (age 5-49) occurred in the unvaccinated population. See Steven
       Riley et al., REACT-1 Round 12 Report: Resurgence of SARS-CoV-2 Infections in England Associated with
       Increased Frequency of the Delta Variant, medRxiv (June 21, 2021) (not peer-reviewed pre-print), https://
       www.medrxiv.org/content/10.1101/2021.06.17.21259103v1.
82     See Callum R. K. Arnold et al., SARS-CoV-2 Seroprevalence in a University Community: A Longitudinal
       Study of the Impact of Student Return to Campus on Infection Risk Among Community Members, medRxiv
       (Feb. 14, 2021) (non-peer reviewed pre-print), https://pubmed.ncbi.nlm.nih.gov/33619497/.
83     The experts at times debate relatively modest side effects from vaccines after natural infection (e.g., fever
       or fatigue), but these are self-limited and not dangerous [Ex. 319 ¶ 6], so the court addresses them no more
       here. Even Dr. McCullough admits that other longstanding vaccines, including those mandated by state law,
       have common side effects, such as a risk of a fever [Ex. 117 ¶ 56].
84     See Mark W. Tenforde et al., Symptom Duration and Risk Factors for Delayed Return to Usual Health
       Among Outpatients with COVID-19 in a Multistate Health Care Systems Network — United States, March–
       June 2020, 69:30 Morbidity and Mortality Weekly Report 993, 997-98 (July 24, 2020), https://www.cdc.gov/
       mmwr/volumes/69/wr/mm6930e1.htm?s_cid=mm6930e1_w (“Nonhospitalized COVID-19 illness can result
       in prolonged illness and persistent symptoms, even in young adults and persons with no or few chronic
       underlying medical conditions.”); Giovanni Andrea Gerardo Crameri et al., Reduced Maximal Aerobic
       Capacity after COVID-19 in Young Adult Recruits, Switzerland, May 2020, 25(36) Euro. Surveillance 1,
       2 (Sept. 10, 2020), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7502899/pdf/eurosurv-25-36-2.pdf (“We
       observed a statistically significant decrease in VO2 max among COVID-19 convalescents compared with
       naive and asymptomatically infected recruits”); Gwenaelle Douaud et al., Brain Imaging Before and After
       COVID-19 in UK Biobank, medRxiv (Jun. 20, 2021) (not peer-reviewed pre-print), https://www.medrxiv.org/
       content/10.1101/2021.06.11.21258690v2 (“In both cases we identified significant (corrected-P<0.05) effects
       of COVID-19, primarily relating to loss of grey matter in cortical areas directly connected to primary olfactory
       and gustatory cortex.”)
85     The New York Times has tracked coronavirus cases at American college and universities, though its
       numbers have not been seemingly updated since May 26, 2021. See The New York Times, Tracking
       Coronavirus Cases at U.S. Colleges and Universities, https://www.nytimes.com/interactive/2021/us/college-
       covid-tracker.html (last visited July 18, 2021).
86     See Han W. Kim et al., Patients with Acute Myocarditis Following mRNA COVID-19 Vaccination,
       JAMA Cardiol (June 29, 2021), https://jamanetwork.com/journals/jamacardiology/fullarticle/2781602; Israeli
       Ministry of Health, Surveillance of Myocarditis (Inflammation of the Heart Muscle) Cases Between December
       2020 and May 2021 (Feb. 6, 2021), https://www.gov.il/en/departments/news/01062021-03.
87     See FDA, Vaccines and Related Biological Products Advisory Committee June 10, 2021 Meeting
       Presentation, https://www.fda.gov/media/150054/download#page=17 (last visited July 16, 2021).
88     See also CDC, The Vaccine Adverse Event Reporting System (VAERS) Results (July 17, 2021),
       https://wonder.cdc.gov/controller/datarequest/D8;jsessionid=DBF4A737A762F523202A55E30B57 (“While
       very important in monitoring vaccine safety, VAERS reports alone cannot be used to determine if a vaccine
       caused or contributed to an adverse event or illness.”).
89     See Advisory Board, CDC Panel Reports ‘Likely Association’ of Heart Inflammation and mRNA COVID-19
       Vaccines in Young People (June 24, 2021), https://www.advisory.com/daily-briefing/2021/06/24/heart-
       inflammation.
90     See also Saif A. Mouch et al., Myocarditis Following COVID-19 mRNA Vaccination, 39 Vaccine 3790, 3793
       (May 28, 2021), https://pubmed.ncbi.nlm.nih.gov/34092429/ (noting “mild” myocarditis and only “possible”—
       not probable—connection to vaccination, and concluding that the “individual and public benefit from
       COVID-19 vaccination outweighs these rare findings”); accord Carolyn M. Rosner et al., Myocarditis



 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       38
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 42 of 46 Page ID #:690
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


       Temporally Associated with COVID-19 Vaccination, Circulation (June 16, 2021) (manuscript only), https://
       www.ahajournals.org/doi/10.1161/CIRCULATIONAHA.121.055891 (“[N]o data are available specific to
       vaccine-associated myocarditis. The clinical course of vaccine-associated myocarditislike illness appears
       favorable, with resolution of symptoms in all patients. Given the potential morbidity of COVID-19 infection
       even in younger adults, the risk-benefit decision for vaccination remains highly favorable.”); Mayme
       Marshall et al., Symptomatic Acute Myocarditis in Seven Adolescents Following Pfizer-BioNTech COVID-19
       Vaccination, 148(1) Pediatrics (July 2021) (peer-reviewed case report) https://pediatrics.aappublications.org/
       content/early/2021/06/04/peds.2021-052478 (“This report summarizes a series of US cases of myocarditis
       and myopericarditis following the Pfizer-BioNTech COVID-19 mRNA vaccine in adolescent males ....
       At present, there is no definite causal relationship between these cases and vaccine administration....
       The benefits of vaccination significantly exceed possible risks.”); Elisabeth Albert et al., Myocarditis
       Following COVID-19 Vaccination, 16(8) Radiology Case Reports 2142, 2144 (May 2021) (case report)
       https://www.ncbi.nlm.nih.gov/pmc/articles/PMC8130498/ (University of Massachusetts researchers found
       “small risk” of myocarditis, and concluded that “there is a significantly higher risk of cardiac involvement
       from COVID-19 infection compared to COVID-19 vaccination” such that “vaccination should remain the
       cornerstone for population immunity”).
91     For additional examples, Dr. McCullough cites one article that “speculate[s] that adverse reaction against
       the COVID-19 vaccine was responsible for the development of myocarditis due to its temporal relationship.”
       Tommaso D'Angelo et al., Myocarditis after SARS-CoV-2 Vaccination: A Vaccine-induced Reaction?, Can. J.
       Cardio. (June 9, 2021), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC8187737/ (last visited July 17, 2021)
       (emphases added). Even then, the authors say “substantial evidences other than temporal aspects still need
       to be provided to demonstrate the causality[.]” Id. Dr. McCullough also cites a Reuters article concerning an
       Israeli study, rather than the study itself, when the Reuters article appears to overstate the study. For instance,
       the article refers to 275 cases, but those cases included both COVID-19 exposures and vaccinations. Only
       148 cases occurred after vaccination. Even so, the study's authors conclude merely that there is “some
       probability for a possible link between the second vaccine dose and the onset of myocarditis among young
       men aged 16 to 30,” not a probable link. Israeli Ministry of Health, Surveillance of Myocarditis (Inflammation
       of the Heart Muscle) Cases Between December 2020 and May 2021 (Feb. 6, 2021), https://www.gov.il/en/
       departments/news/01062021-03 (emphasis added).
92     See        Scott       McLachlan        et      al.,    Analysis       of      COVID-19        Vaccine       Death
       Reports        from      the      Vaccine         Adverse      Events        Reporting       System       (VAERS)
       Database         (June      2021)      (not      peer-reviewed       pre-print),    https://www.researchgate.net/
       publication/352837543_Analysis_of_COVID-19_vaccine_death_reports_from_the_Vaccine_Adverse_Events_Reporting
       Dr. Beeler calls this a “reliable study looking at an unreliable system” based on passive reports unvalidated
       by studies and unconfirmed data [Ex. 128 at 124-25].
93     See CDC, The Vaccine Adverse Event Reporting System, https://wonder.cdc.gov/vaers.html (data contains
       reports processed as of July 9, 2021); CDC, COVID-19 Vaccination Demographics in the United
       States, National, https://data.cdc.gov/Vaccinations/COVID-19-Vaccination-Demographics-in-the-United-St/
       km4m-vcsb (last visited July 14, 2021).
94     CDC, Demographic Trends of COVID-19 Cases and Deaths in the U.S. Reported to CDC, https://
       covid.cdc.gov/covid-data-tracker/#demographics (last visited July 18, 2021).
95     The rate of community spread of COVID-19 in the counties in which the university's campuses are based
       is classified as “moderate” to “high” by the CDC. CDC, COVID Data Tracker: COVID-19 Integrated County
       View, https://covid.cdc.gov/covid-data-tracker/#county-view (last visited July 18, 2021).
96     Zachary Madewell et al., Household Transmission of SARS-CoV-2: A Systematic Review and Meta-analysis,
       3(12) JAMA Network Open e2031756 (Dec. 14, 2020) (Universities of Florida and Washington researchers
       conclude the rate of transmission from asymptomatic and presymptomatic carriers in a household is
       0.7 percent, but acknowledge finding was based on a small sample size, did not differentiate between




 WEST AW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                              39
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 43 of 46 Page ID #:691
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


       asymptomatic and presymptomatic carries, and that significant questions remain about infectiousness)
       https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2774102.
97     See Michael A. Johansson et al., SARS-CoV-2 Transmission from People Without COVID-19 Symptoms,
       4(1) JAMA Network Open e2035057 (Jan. 7, 2021) (CDC Office of Deputy Directory for Infectious Disease
       researchers’ disease model suggests that transmission from asymptomatic individuals account for 24% of all
       transmissions) https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2774707; Jennifer K. Bender
       et al., Analysis of Asymptomatic and Presymptomatic Transmission in SARS-CoV-2 Outbreak, Germany,
       2020, 27(4) Emerg. Infect. Dis. 1159 (April 2021) (European Centre for Disease Prevention & Control and
       Robert Koch Institute reviewed seven asymptomatic and 46 symptomatic cases and concluded little to no
       transmission from asymptomatic cases and 75 percent from presymptomatic cases) https://wwwnc.cdc.gov/
       eid/article/27/4/20-4576_article; see also See Sten H. Vermund & Virginia E. Pitzer, Asymptomatic
       Transmission and the Infection Fatality Risk for COVID-19: Implications for School Reopening, 72(9) Clin.
       Infect. Dis. 1493-96 (May 1, 2021) (Yale researchers conclude that asymptomatic transmission “likely
       represents a substantial proportion of total new infections”) https://pubmed.ncbi.nlm.nih.gov/32584967/;
       Diana Buitrago-Garcia et al., Occurrence and Transmission Potential of Asymptomatic and Presymptomatic
       SARS-CoV-2 Infections: A Living Systematic Review and Meta-analysis, 17(9) PLoS Med e1003346
       (Sept. 22, 2020) (University of Bern and World Health Organization researchers conclude risk of infection
       from an asymptomatic individuals exists but is decreased 65 percent compared to symptomatic) https://
       journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1003346.
98     See FDA, Fact Sheet for Recipients and Caregivers Emergency Use Authorization (EUA) of the Janssen
       COVID-19 Vaccine to Prevent Coronavirus Disease 2019 (COVID-19) in Individuals 18 Years of Age and
       Older (July 18, 2021), https://www.fda.gov/media/146305/download.
99     See, e.g., Maxime Taquet et al., 6-Month Neurological and Psychiatric Outcomes in 236,379
       Survivors of COVID-19: A Retrospective Cohort Study Using Electronic Health Records, 8 Lancet
       Psychiatry 416-27 (published online April 6, 2021), https://www.thelancet.com/journals/lanpsy/article/
       PIIS2215-0366(21)00084-5/fulltext (though calling for more data, concluding that the “severity of COVID-19
       had a clear effect on subsequent neurological diagnoses”). In fairness, this same study said whether
       COVID-19 was associated with Guillain-Barré syndrome “remains unclear.”
100
          21 U.S.C. § 355(b)(1)(A)(i); 21 C.F.R. § 601.2(a), (e); § 601.20(a); see also FDA, Development
       and Licensure of Vaccines to Prevent COVID-19: Guidance for Industry (June 2020); FDA,
       Vaccine Development 101, https://www.fda.gov/vaccines-blood-biologics/development-approval-process-
       cber/vaccine-development-101 (last visited July 13, 2021).
101    See Mark M. Struck, Vaccine R&D Success Rates and Development Times, 14 Nature Biotech. 591, 592
       (1996), https://www.nature.com/articles/nbt0596-591.pdf?origin=ppub.
102    See BioNTech, U.S. FDA Grants Priority Review for the Biologics License Application for Pfizer-BioNTech
       COVID-19 Vaccine (July 16, 2021), https://investors.biontech.de/news-releases/news-release-details/us-
       fda-grants-priority-review-biologics-license-application.
103
         21 U.S.C. § 360bbb-3(c)(2)(A); FDA, Emergency Use Authorization for Vaccines
       Explained, https://www.fda.gov/vaccines-blood-biologics/vaccines/emergency-use-authorization-vaccines-
       explained (last visited July 12, 2021).
104    Compare 21 C.F.R. § 601.21 (products under development cannot be shipped for the purpose
       of introduction into commerce), with        21 U.S.C. § 360bbb-3(e)(1)(B)(i) (allowing discretion for
       the agency to work with manufactures on distribution issues); see also FDA, Emergency Use
       Authorization of Medical Products and Related Authorities: Guidance for Industry and Other
       Stakeholders, https://www.fda.gov/regulatory-information/search-fda-guidance-documents/emergency-use-
       authorization-medical-products-and-related-authorities#preparedness (last visited July 12, 2021).




 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                 40
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 44 of 46 Page ID #:692
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


105    FDA, Emergency Use Authorization for Vaccines to Prevent COVID-19: Guidance for Industry
       (October 2020), https://www.fda.gov/regulatory-information/search-fda-guidance-documents/emergency-
       use-authorization-vaccines-prevent-covid-19.
106    An industry guidance does not have the force of law, as it does not go through the rulemaking
       process. However, an industry guidance informs a manufacturer of the criteria the FDA would consider
       sufficient to receive approval pursuant to their statutory authority. See, e.g., FDA, Rules, Regulations
       and Guidance, https://www.fda.gov/tobacco-products/products-guidance-regulations/rules-regulations-and-
       guidance (last visited July 18, 2021) (describing industry guidance as informing the tobacco industry of
       “pathways to legally market new tobacco products”).
107    FDA, Emergency Use Authorization for Vaccines to Prevent COVID-19: Guidance for Industry at 2.
108    See FDA, Emergency Use Authorization for Vaccines to Prevent COVID-19: Guidance for Industry 6-7, 9
       (October 2020);       21 U.S.C. § 360bbb-3(c).
109    FDA, Emergency Use Authorization for Vaccines to Prevent COVID-19: Guidance for Industry 4, 9 (October
       2020).
110    FDA, Development and Licensure of Vaccines to Prevent COVID-19: Guidance for Industry 15 (June 2020).
111    Emergency Use Authorization for Vaccines to Prevent COVID-19: Guidance for Industry 10 (October 2020).
112    Philip R. Krause & Marion Gruber, Emergency Use Authorization of Covid Vaccines—Safety and Efficacy
       Follow-up Considerations, 383 N. Engl. J. Med. e107(2) (Nov. 5, 2020). Dr. Marion Gruber is the director and
       Dr. Phillip Krause is the deputy director of the Office of Vaccines Research and Review at the FDA.
113    The industry guidance has since been superseded twice, once in February 2021 and once in May 2021.
       FDA, Emergency Use Authorization for Vaccines to Prevent COVID-19: Guidance for Industry (May 2021).
       Pfizer, Moderna, and Johnson & Johnson's applications were submitted in accordance with the October 2020
       guidance, see FDA, Emergency Use Authorization (EUA) for an Unapproved Product Review Memorandum
       (Pfizer-BioNTech) (2020) (application submitted November 20, 2020); FDA, Emergency Use Authorization
       (EUA) for an Unapproved Product Review Memorandum (Moderna) (2020) (application submitted November
       30, 2020); FDA, Emergency Use Authorization (EUA) for an Unapproved Product Review Memorandum
       (Janssen) (2021) (application submitted February 4, 2021).
114    Philip R. Krause & Marion Gruber, Emergency Use Authorization of Covid Vaccines—Safety and Efficacy
       Follow-up Considerations, 383 N. Engl. J. Med. e107 (Nov. 5, 2020).
115    For instance, Dr. McCullough says the vaccine manufacturers “skipped testing” for genotoxity, mutagenicity,
       teratogen[i]city, and oncogenicity” [Ex. 117 ¶ 36]. Dr. Beeler explains that this claim, including the suspicion
       about mutagenesis, takes a “backwards view of how RNA works in the cell and [is] not currently supported by
       consensus opinion” [Ex. 115 ¶ 64]. Concerns about the impact of a vaccine on fertility are largely addressed
       by the policy because Indiana University allows exemptions for pregnant women [Ex. 115 ¶ 86]. Naturally,
       truly measuring the impact of any intervention, or disease for that matter, on overall fertility to any degree
       of certainty requires longitudinal and perhaps even generational studies. Even under the FDA's full approval
       requirements for a COVID-19 vaccine, a manufacturer is not required to submit data on the long-term impact
       on overall fertility in the population to receive approval. FDA, Development and Licensure of Vaccines to
       Prevent COVID-19: Guidance for Industry 7 (June 2020). Instead, the agency recommends conditioning
       the enrollment of pregnant women and “women of childbearing potential who are not avoiding pregnancy”
       in a clinical trial on the completion of Developmental and Reproductive Toxicology (DART) studies. FDA,
       Development and Licensure of Vaccines to Prevent COVID-19: Guidance for Industry 7, 11 (June 2020). A
       similar recommendation appears in the EUA guidance. Emergency Use Authorization for Vaccines to Prevent
       COVID-19: Guidance for Industry 9 (October 2020). Though DART studies review many components of
       fertility and pregnancy in animal models, FDA, S5(R3) Detection of Reproductive and Developmental Toxicity
       for Human Pharmaceuticals Guidance for Industry (May 2021), the application of these studies to the approval
       or a COVID-19 vaccine relate to the testing, marketing, and use of vaccines in pregnant women and in women
       who could imminently become pregnant, see FDA, Development and Licensure of Vaccines to Prevent
       COVID-19: Guidance for Industry 7, 11 (June 2020); Emergency Use Authorization for Vaccines to Prevent


 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       41
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 45 of 46 Page ID #:693
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


       COVID-19: Guidance for Industry 9 (October 2020). And though DART studies in animals certainly shed light
       on greater concerns about fertility and are important, full vaccine approval is not conditioned on fertility studies
       in women or men. See id. Instead, the impact of a vaccine on pregnancy and pregnancy outcomes in women
       is a vital post-approval safety assessment. see FDA, Development and Licensure of Vaccines to Prevent
       COVID-19: Guidance for Industry 17 (June 2020). Moderna and Johnson & Johnson submitted DART studies
       as part of their EUA applications. Both manufacturers identified no fertility or development concerns based
       on these studies. FDA, Vaccines and Related Biological Products Advisory Committee December 17, 2020
       Meeting Presentation—Emergency Use Authorization (EUA) Application for mRNA-1273 (Dec. 17, 2020);
       Janssen Biotech, Inc, Vaccines and Related Biological Products Advisory Committee Meeting February 26,
       2021 (Feb. 26, 2021). Pfizer submitted DART results after its EUA was granted. The studies showed the
       vaccine did not impact female fertility or development, albeit in rats. Christopher J. Bowman et al., Lack of
       Effects on Female Fertility and Prenatal and Postnatal Offspring Development in Rats with BNT162b2, a
       mRNA-based COVID-19 Vaccine, 103 Reproductive Toxicology 28 (Aug. 2021).
116    Andy Thomason and Brian O'Leary, Here's a List of Colleges That Will Require Students
       or Employees to Be Vaccinated Against Covid-19, The Chronicle of Higher Education
       (July 15, 2021), https://www.chronicle.com/blogs/live-coronavirus-updates/heres-a-list-of-colleges-that-will-
       require-students-to-be-vaccinated-against-covid-19?cid2=gen_login_refresh (“The Chronicle has so far
       identified 583 such campuses.”). Generally, courts “should not invade the domain of local authority except
       when it is necessary to do so” to enforce fundamental rights.             Jacobson, 197 U.S. at 38. In addition
       to the Fourteenth Amendment's protections, a wide variety of states have enacted legislation relating to
       vaccine mandates or vaccine documentation, including Ohio just this last week. See 2021 Bill Text OH
       H.B. 244, Sec. 3792.04(B)(1) (signed into law on July 14, 2021); cf., e.g., Ark. Code Ann. § 20-7-142
       (prohibiting vaccine mandate); Fla. Stat. § 381.00316 (prohibiting governmental entities from requiring
       COVID-19 vaccination documentation and prohibiting educational institutions from requiring that students
       provide COVID-19 vaccination documentation); 2021 Bill Text CA A.B. 327 (proposed) (bill that would prohibit
       entities from requiring COVID-19 vaccination documentation). The court will not overstep into the legislative
       sphere when the state's or state arm's conduct has complied with the Constitution.
117    CDC, Guidance for Institutions of Higher Education (IHEs) (last updated June 4, 2021), https://www.cdc.gov/
       coronavirus/2019-ncov/community/colleges-universities/considerations.html.
118    See CDC, COVID-19 Vaccines Are Free to the Public (last visited June 27, 2021), https://www.cdc.gov/
       coronavirus/2019-ncov/vaccines/no-cost.html; CDC, Key Things to Know about COVID-19 Vaccines
       (last visited June 27, 2021) (“CDC Key Things”), https://www.cdc.gov/coronavirus/2019-ncov/vaccines/
       keythingstoknow.html.
119    The scarlet letter is a literary reference to a mark that identifies one as belonging to a certain group in a
       scornful or ostracizing way. See Nathaniel Hawthorne, The Scarlet Letter (1850).
120    Plaintiffs cite to a recent Florida state court decision which held, based on its state constitution, that the right
       to privacy applies to a mask-wearing mandate, triggering strict scrutiny. See Green v. Alachua Cnty., 2021
       Fla. App. LEXIS 8634 (Fla. Dist. Ct. App. June 11, 2021). But as this case makes clear, it is based on Florida's
       state constitution, not the federal constitution. It is thus inapposite here.
121    CDC, How to Protect Yourself & Others, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/
       prevention.html (updated June 11, 2021).
122    CDC, Guidance for Institutions of Higher Education (IHEs), https://www.cdc.gov/coronavirus/2019-ncov/
       community/colleges-universities/considerations.html#section1 (updated June 4, 2021).
123    See, e.g., Sten H. Vermund & Virginia E. Pitzer, Asymptomatic Transmission and the Infection Fatality
       Risk for COVID-19: Implications for School Reopening, 72(9) Clin. Infect. Dis. 1493-96 (May 1, 2021) (Yale
       researchers conclude that asymptomatic transmission “likely represents a substantial proportion of total new
       infections”).




 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           42
Case 2:21-cv-02388-DSF-PVC Document 42 Filed 07/21/21 Page 46 of 46 Page ID #:694
RYAN KLAASSEN et al., Plaintiffs, v. THE TRUSTEES OF..., --- F.Supp.3d ---- (2021)


124    See Ex. 120 at 27 (Ryan Klaassen); Ex. 121 at 44 (Jaime Carini); Ex. 122 at 19-20 (Danial Baumgartner);
       Ex. 123 at 35-36 (Ashlee Morris); Ex. 124 at 22 (Seth Crowder); Ex. 125 at 17 (Macey Policka); Ex. 126 at
       31 (Margaret Roth); Ex. 127 at 29-32 (Natalie Sperazza).
125    A contraindication is any “condition[ ] in a recipient that increases the risk for a serious adverse reaction.”
       CDC, General Best Practice Guidelines for Immunization: Best Practices Guidance of the Advisory
       Committee on Immunization Practices (ACIP), https://www.cdc.gov/vaccines/hcp/acip-recs/general-recs/
       contraindications.html.


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            43
